EXHIBIT 10.2

SECURITIES PURCHASE AGREEMENT

This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of June 22, 2020, by and between Translate Bio, Inc., a Delaware corporation
(the “Company”), and Sanofi, a French corporation (the “Investor”).

RECITALS

A. The Company and the Investor are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by the
provisions of Section 4(a)(2) of the 1933 Act (as defined below), and Rule 506
of Regulation D (“Regulation D”) as promulgated by the SEC (as defined below)
under the 1933 Act;

B. The Investor wishes to purchase from the Company, and the Company wishes to
sell and issue to the Investor, upon the terms and subject to the conditions
stated in this Agreement, 4,884,434 shares (the “Shares”) of the Company’s
Common Stock, par value $0.001 per share (the “Common Stock”);

C. Contemporaneously with the sale of the Shares, the parties hereto will
execute and deliver a Registration Rights Agreement, in the form attached hereto
as Exhibit A (the “Registration Rights Agreement”), pursuant to which the
Company will agree to provide certain registration rights in respect of the
Shares under the 1933 Act and applicable state securities laws; and

D. Contemporaneously with the execution of this Agreement, the Company and
Sanofi Pasteur Inc., an affiliate of the Investor, will execute and deliver the
Collaboration and License Agreement Amendment (as defined below).

In consideration of the mutual promises made herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Definitions. For the purposes of this Agreement, the following terms shall
have the meanings set forth below:

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries Controls, is controlled by, or
is under common Control with such Person.

“Agreement” has the meaning set forth in the first paragraph.

“Applicable Laws” has the meaning set forth in Section 4.30.

“Authorizations” has the meaning set forth in Section 4.30.

“beneficial owner,” “beneficially owns,” “beneficial ownership” and terms of
similar import used in this Agreement shall, with respect to a Person, have the
meaning set forth in Rule 13d-3 under the 1934 Act, assuming the full conversion
into, and exercise and exchange for, shares of Common Stock of all Common Stock
Equivalents beneficially owned by such Person; provided that, except for
purposes of determining whether a Change of Control has occurred, a Person shall
be deemed to have beneficial ownership of all shares that any such Person has
the right to acquire, irrespective of whether such right may be exercised
immediately or only after the passage of time.

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

“CFIUS” means the Committee on Foreign Investment in the United States, or any
member agency thereof acting in such capacity.



--------------------------------------------------------------------------------

“Change of Control” means, with respect to the Company, any of the following
events: (a) any Third Party is or becomes the beneficial owner, directly or
indirectly, of a majority of the total voting power represented by all Shares of
Then Outstanding Common Stock; (b) the Company consolidates with or merges into
any Third Party, or any Third Party consolidates with or merges into the
Company, other than (i) a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof) a majority of the combined voting power of the voting securities of the
Company or such surviving entity or any parent thereof outstanding immediately
after such merger or consolidation, (ii) a merger or consolidation which would
result in a majority of the board of directors of the combined entity being
comprised of members of the board of directors of the pre-transaction Company
and the chief executive officer of the combined entity being the chief executive
officer of the pre-transaction Company, in each case immediately following the
consummation of such merger or consolidation, or (iii) a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no Third Party becomes the beneficial owner, directly or indirectly, of
a majority of the total voting power of all Shares of Then Outstanding Common
Stock or (c) the Company conveys, transfers, exclusively licenses or leases all
or substantially all of its assets to any Third Party other than a wholly owned
Affiliate of the Company.

“Closing” has the meaning set forth in Section 3.1.

“Closing Date” has the meaning set forth in Section 3.1.

“Collaboration and License Agreement” means the Collaboration and License
Agreement, dated as of June 8, 2018, between Sanofi Pasteur Inc. and the
Company, as amended with respect to the SARS-CoV-2 Licensed Field on March 24,
2020 and further amended by the Collaboration and License Agreement Amendment.

“Collaboration and License Agreement Amendment” means the Collaboration and
License Agreement Amendment dated as of the date hereof, by and between Sanofi
Pasteur Inc. and the Company.

“Collaboration Term” has the meaning set forth in the Collaboration and License
Agreement.

“Common Stock” has the meaning set forth in the recitals to this Agreement.

“Common Stock Equivalents” means any securities of the Company which would
entitle the holder thereof to acquire at any time Common Stock, including,
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock.

“Company” has the meaning set forth in the first paragraph.

“Company’s Knowledge” means the actual knowledge of the executive officers (as
defined in Rule 405 under the 1933 Act) of the Company.

“Control” (including the terms “controlling,” “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

“Disposition” or “Dispose of” means any (a) pledge, sale, contract to sell, sale
of any option or contract to purchase, purchase of any option or contract to
sell, grant of any option, right or warrant for the sale of, or other
disposition of or transfer of any shares of Common Stock, or any Common Stock
Equivalents, including, without limitation, any “short sale” or similar
arrangement, or (b) swap or any other agreement or any transaction that
transfers, in whole or in part, directly or indirectly, the economic consequence
of ownership of shares of Common Stock, whether any such swap or transaction is
to be settled by delivery of securities, in cash or otherwise.

 

- 2 -



--------------------------------------------------------------------------------

“DOJ” means the U.S. Department of Justice.

“DPA” means Section 721 of the Defense Production Act of 1950, as amended (50
U.S.C. § 4565), and all rules and regulations thereunder, including as codified
at 31 C.F.R. Part 800 et seq.

“EDGAR system” has the meaning set forth in Section 4.9.

“Effective Date” has the meaning set forth in Section 7.5(b).

“Environmental Laws” has the meaning set forth in Section 4.15.

“FDA” has the meaning set forth in Section 4.31.

“FTC” means the U.S. Federal Trade Commission.

“GAAP” has the meaning set forth in Section 4.17.

“Governmental Authority” means any court, agency, authority, department,
regulatory body or other instrumentality of any government or country or of any
national, federal, state, provincial, regional, county, city or other political
subdivision of any such government or country or any supranational organization
of which any such country is a member.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations thereunder

“HSR Clearance” means the applicable waiting period and any extensions of the
HSR Act has expired or been terminated without action to prevent the parties
hereto from implementing the transactions contemplated by this Agreement and the
Collaboration and License Agreement Amendment.

“Intellectual Property” has the meaning set forth in Section 4.14.

“Investor” has the meaning set forth in the first paragraph.

“Investor Questionnaire” has the meaning set forth in Section 5.8.

“Law” means all laws, statutes, rules, regulations, orders, judgments,
injunctions and/or ordinances of any Governmental Authority.

“Lock-Up Securities” shall have the meaning set forth in Section 8.2(a).

“Lock-Up Term” shall mean the period from and after the date of this Agreement
until the date that is 18 months after the Closing Date.

“Losses” has the meaning set forth in Section 9.2.

“Material Adverse Effect” means a material adverse effect on (a) the assets,
liabilities, results of operations, financial condition or business of the
Company and its subsidiaries taken as a whole, (b) the legality or
enforceability of any of the Transaction Documents or (c) the ability of the
Company to perform its obligations under the Transaction Documents, except that
for purposes of Section 6.1(h) of this Agreement, in no event shall a change in
the market price of the Common Stock alone constitute a “Material Adverse
Effect.”

 

- 3 -



--------------------------------------------------------------------------------

“Material Contract” means any contract, instrument or other agreement to which
the Company is a party or by which it is bound that has been filed or was
required to have been filed as an exhibit to the SEC Filings pursuant to Item
601(b)(4) or Item 601(b)(10) of Regulation S-K.

“Nasdaq” means the Nasdaq Global Select Market.

“Permitted Transferee” means (a) a controlled Affiliate of the Investor that is
wholly owned, directly or indirectly, by the Investor, or (b) a controlling
Affiliate of the Investor (or any controlled Affiliate of such controlling
Affiliate) that wholly owns, directly or indirectly, the Investor, or the
acquiring Person in the case of an acquisition of the Investor; it being
understood that for purposes of this definition “wholly owned” shall mean an
Affiliate in which the Investor owns, or an Affiliate that owns, as applicable,
directly or indirectly, at least ninety-nine percent (99%) of the outstanding
capital stock of such Affiliate or the Investor, as applicable.

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein, as well as any syndicate or
group that would be deemed to be a Person under Section 13(d)(3) of the 1934
Act.

“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the date of this
Agreement and the Closing Date, shall be the Nasdaq Global Select Market.

“Registration Rights Agreement” has the meaning set forth in the recitals to
this Agreement.

“Regulation D” has the meaning set forth in the recitals to this Agreement.

“Regulatory Authorities” has the meaning set forth in Section 4.31.

“SEC” means the U.S. Securities and Exchange Commission.

“SEC Filings” has the meaning set forth in Section 4.8.

“Shares” has the meaning set forth in the recitals to this Agreement.

“Shares of Then Outstanding Common Stock” means, at any time, the issued and
outstanding shares of Common Stock at such time, as well as all capital stock
issued and outstanding as a result of any stock split, stock dividend, or
reclassification of Common Stock distributable, on a pro rata basis, to all
holders of Common Stock.

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the 1934 Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).

“Standstill Parties” shall have the meaning set forth in Section 8.1.

“Standstill Term” means the period from the date of this Agreement until the
date that is 12 months after the Closing Date.

“Third Party” means any Person other than the Investor, the Company or any of
their respective Affiliates.

“Trading Day” means (a) a day on which the Common Stock is listed or quoted and
traded on its Principal Trading Market (other than the OTC Bulletin Board), or
(b) if the Common Stock is not listed on a Trading Market (other than the OTC
Bulletin Board), a day on which the Common Stock is traded in the
over-the-counter market, as reported by the OTC Bulletin Board, or (c) if the
Common Stock is not quoted on any Trading Market, a day on which the Common
Stock is quoted in the over-the-counter market as reported in the “pink sheets”
by OTC Markets

 

- 4 -



--------------------------------------------------------------------------------

Group Inc. (or any similar organization or agency succeeding to its functions of
reporting prices); provided, that in the event that the Common Stock is not
listed or quoted as set forth in (a), (b) or (c) hereof, then Trading Day shall
mean a Business Day.

“Trading Market” means whichever of the New York Stock Exchange, the NYSE
American, the Nasdaq Global Select Market, the Nasdaq Global Market, the Nasdaq
Capital Market or the OTC Bulletin Board on which the Common Stock is listed or
quoted for trading on the date in question.

“Transfer Agent” has the meaning set forth in Section 7.5(a).

“Transaction Documents” means this Agreement and the Registration Rights
Agreement.

“1933 Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

“1934 Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

2. Purchase and Sale of the Shares. On the Closing Date, upon the terms and
subject to the conditions set forth herein, the Company will issue and sell, and
the Investor will purchase, for a price per Share of $25.59, the Shares.

3. Closing.

3.1 Upon the satisfaction of the conditions set forth in Section 6, the
completion of the purchase and sale of the Shares (the “Closing”) shall occur
remotely via exchange of documents and signatures at a time (the “Closing Date”)
to be agreed to by the Company and the Investor but (a) in no event earlier than
the second Business Day after the date of the HSR Clearance and (b) in no event
later than the fifth Business Day after the date of the HSR Clearance, and of
which the Investor will be notified in advance by the Company.

3.2 On the Closing Date, the Investor shall deliver or cause to be delivered to
the Company, via wire transfer of immediately available funds pursuant to the
wire instructions delivered to the Investor by the Company on or prior to the
Closing Date, $124,992,666 for the Shares.

3.3 At or before the Closing, the Company shall deliver or cause to be delivered
to the Investor the Shares, registered in the name of the Investor (or its
nominee in accordance with its delivery instructions). The Shares shall be
delivered via a book-entry record through the Company’s transfer agent on a
“delivery versus payment” basis.

4. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Investor that, except as described in the Company’s SEC
Filings (as defined below), which qualify these representations and warranties
in their entirety:

4.1 Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation and has all requisite corporate power and
authority to carry on its business as now conducted and to own or lease its
properties. The Company is duly qualified to do business as a foreign
corporation and is in good standing in each jurisdiction in which the conduct of
its business or its ownership or leasing of property makes such qualification or
leasing necessary unless the failure to so qualify has not had and would not
reasonably be expected to have a Material Adverse Effect. The Company’s
subsidiaries are set forth on Exhibit 21.1 to its most recent Annual Report on
Form 10-K, and the Company owns 100% of the outstanding equity of all such
subsidiaries. The Company’s subsidiaries are duly organized, validly existing
and in good standing under the laws of their jurisdiction of incorporation and
have all requisite power and authority to carry on their business as now
conducted and to own

 

- 5 -



--------------------------------------------------------------------------------

or lease their properties. The Company’s subsidiaries are duly qualified to do
business as foreign corporations and are in good standing in each jurisdiction
in which the conduct of their business or their ownership or leasing of property
makes such qualification or leasing necessary unless the failure to so qualify
has not had and would not reasonably be expected to have a Material Adverse
Effect.

4.2 Authorization. The Company has the requisite corporate power and authority
and has taken all requisite corporate action necessary for, and no further
action on the part of the Company, its officers, directors and stockholders is
necessary for, (a) the authorization, execution and delivery of the Transaction
Documents, (b) the authorization of the performance of all obligations of the
Company hereunder or thereunder, and (c) the authorization, issuance (or
reservation for issuance) and delivery of the Shares. The Transaction Documents
constitute the legal, valid and binding obligations of the Company, enforceable
against the Company in accordance with their terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability, relating to or affecting creditors’ rights generally and
to general equitable principles.

4.3 Capitalization. The Company is authorized under its Certificate of
Incorporation to issue 200,000,000 shares of Common Stock. The Company’s
disclosure of its issued and outstanding capital stock in its most recent SEC
Filing containing such disclosure was accurate in all material respects as of
the date indicated in such SEC Filing. All of the issued and outstanding shares
of the Company’s capital stock have been duly authorized and validly issued and
are fully paid and nonassessable; none of such shares were issued in violation
of any preemptive rights; and such shares were issued in compliance in all
material respects with applicable state and federal securities law and any
rights of third parties. No Person is entitled to preemptive or similar
statutory or contractual rights with respect to the issuance by the Company of
any securities of the Company, including, without limitation, the Shares. Except
for stock options approved pursuant to Company stock-based compensation plans
described in the SEC Filings, there are no outstanding warrants, options,
convertible securities or other rights, agreements or arrangements of any
character under which the Company is or may be obligated to issue any equity
securities of any kind, except as contemplated by this Agreement. There are no
voting agreements, buy-sell agreements, option or right of first purchase
agreements or other agreements of any kind among the Company and any of the
securityholders of the Company relating to the securities of the Company held by
them. Except as provided in the Registration Rights Agreement, and except as
provided in that certain Registration Rights Agreement dated April 30, 2019, by
and among the Company and certain investors signatory thereto, and that certain
Amended and Restated Registration Rights Agreement, dated as of December 22,
2016, by and among the Company and certain investors signatory thereto, no
Person has the right (a) to require the Company to register any securities of
the Company under the 1933 Act, whether on a demand basis or in connection with
the registration of securities of the Company for its own account or for the
account of any other Person or (b) to prohibit the Company from filing a
registration statement under the 1933 Act.

The issuance and sale of the Shares hereunder will not obligate the Company to
issue shares of Common Stock or other securities to any other Person (other than
the Investor) and will not result in the adjustment of the exercise, conversion,
exchange or reset price of any outstanding security.

The Company does not have outstanding stockholder purchase rights or “poison
pill” or any similar arrangement in effect giving any Person the right to
purchase any equity interest in the Company upon the occurrence of certain
events.

4.4 Valid Issuance. The Shares have been duly and validly authorized and, when
issued and paid for pursuant to this Agreement, will be validly issued, fully
paid and nonassessable, and shall be free and clear of all encumbrances and
restrictions (other than those created by the Investor), except for restrictions
on transfer set forth in the Transaction Documents or imposed by applicable
securities laws.

4.5 Consents. The execution, delivery and performance by the Company of the
Transaction Documents and the offer, issuance and sale of the Shares require no
consent of, action by or in respect of, or filing with, any Person, governmental
body, agency, or official other than (a) (i) filings that have been made
pursuant to applicable state securities laws, (ii) post-sale filings pursuant to
applicable state and federal securities laws, (iii)

 

- 6 -



--------------------------------------------------------------------------------

filings pursuant to the rules and regulations of Nasdaq and (iv) filing of the
registration statement required to be filed by the Registration Rights
Agreement, each of which the Company has filed or undertakes to file within the
applicable time and (b) as may be required pursuant to the HSR Act. Subject to
the accuracy of the representations and warranties of the Investor set forth in
Section 5 hereof, the Company has taken all action necessary to exempt (i) the
issuance and sale of the Shares and (ii) the other transactions contemplated by
the Transaction Documents from the provisions of any stockholder rights plan or
other “poison pill” arrangement, any anti-takeover, business combination or
control share law or statute binding on the Company or to which the Company or
any of its assets and properties is subject that is or could reasonably be
expected to become applicable to the Investor as a result of the transactions
contemplated hereby, including without limitation, the issuance of the Shares
and the ownership, disposition or voting of the Shares by the Investor or the
exercise of any right granted to the Investors pursuant to this Agreement or the
other Transaction Documents.

4.6 [Reserved].

4.7 No Material Adverse Change. Since December 31, 2019, except as identified
and described in the SEC Filings filed at least one Trading Day prior to the
date hereof, there has not been:

(a) any change in the consolidated assets, liabilities, financial condition or
operating results of the Company from that reflected in the financial statements
included in the Company’s Annual Report on Form 10-K for the year ended
December 31, 2019, except for changes in the ordinary course of business which
have not had and would not reasonably be expected to have a Material Adverse
Effect, individually or in the aggregate;

(b) any declaration or payment by the Company of any dividend, or any
authorization or payment by the Company of any distribution, on any of the
capital stock of the Company, or any redemption or repurchase by the Company of
any securities of the Company;

(c) any material damage, destruction or loss, whether or not covered by
insurance, to any assets or properties of the Company;

(d) any waiver, not in the ordinary course of business, by the Company of a
material right or of a material debt owed to it;

(e) any satisfaction or discharge of any lien, claim or encumbrance or payment
of any obligation by the Company, except in the ordinary course of business and
which is not material to the assets, properties, financial condition, operating
results or business of the Company (as such business is presently conducted);

(f) any change or amendment to the Company’s Certificate of Incorporation or
Bylaws, or material change to any material contract or arrangement by which the
Company is bound or to which any of its assets or properties is subject;

(g) any material labor difficulties or, to the Company’s Knowledge, labor union
organizing activities with respect to employees of the Company;

(h) any material transaction entered into by the Company other than in the
ordinary course of business;

(i) the loss of the services of any key employee, or material change in the
composition or duties of the senior management of the Company; or

(j) any other event or condition of any character that has had or would
reasonably be expected to have a Material Adverse Effect.

 

- 7 -



--------------------------------------------------------------------------------

4.8 SEC Filings. The Company has filed all reports, schedules, forms, statements
and other documents required to be filed by the Company under the 1933 Act and
the 1934 Act, including pursuant to Section 13(a) or 15(d) thereof, for the one
year period preceding the date hereof (or such shorter period as the Company was
required by law or regulation to file such material) (collectively, the “SEC
Filings”). At the time of filing thereof, the SEC Filings complied in all
material respects with the requirements of the 1933 Act or the 1934 Act, as
applicable, and the rules and regulations of the SEC thereunder.

4.9 No Conflict, Breach, Violation or Default. The execution, delivery and
performance of the Transaction Documents by the Company and the issuance and
sale of the Shares in accordance with the provisions thereof will not, except
(solely in the case of clauses (a)(ii) and (b)) for such violations, conflicts
or defaults as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, (a) conflict with or result in a
breach or violation of (i) any of the terms and provisions of, or constitute a
default under, the Company’s Certificate of Incorporation or the Company’s
Bylaws, both as in effect on the date hereof (true and complete copies of which
have been made available to the Investor through the Electronic Data Gathering,
Analysis, and Retrieval system (the “EDGAR system”)), or (ii) assuming the
accuracy of the representations and warranties in Section 5, any applicable
statute, rule, regulation or order of any governmental agency or body or any
court, domestic or foreign, having jurisdiction over the Company or its
subsidiaries, or any of their assets or properties, or (b) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any lien, encumbrance
or other adverse claim upon any of the properties or assets of the Company or
its subsidiaries or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any Material Contract. This Section does not relate to matters with respect to
tax status, which are the subject of Section 4.10, employee relations and labor
matters, which are the subject of Section 4.13, or environmental laws, which are
the subject of Section 4.15.

4.10 Tax Matters. The Company and its subsidiaries have timely prepared and
filed all material tax returns required to have been filed by them with all
appropriate governmental agencies and timely paid all material taxes shown
thereon or otherwise owed by them. There are no material unpaid assessments
against the Company nor, to the Company’s Knowledge, any audits by any federal,
state or local taxing authority. All material taxes that the Company is required
to withhold or to collect for payment have been duly withheld and collected and
paid to the proper governmental entity or third party when due. There are no tax
liens pending or, to the Company’s Knowledge, threatened against the Company or
any of its assets or property. With the exception of agreements or other
arrangements that are not primarily related to taxes entered into in the
ordinary course of business, there are no outstanding tax sharing agreements or
other such arrangements between the Company and any other corporation or entity
(other than a subsidiary of the Company).

4.11 Title to Properties. The Company and its subsidiaries have good and
marketable title to all real properties and all other properties and assets
owned by them, in each case free from liens, encumbrances and defects, except
such as would not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect; and the Company and its subsidiaries hold any
leased real or personal property under valid and enforceable leases with no
exceptions, except such as would not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect.

4.12 Certificates, Authorities and Permits. The Company possesses adequate
certificates, authorities or permits issued by appropriate governmental agencies
or bodies necessary to conduct the business now operated by it, except where
failure to so possess would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect. The Company has not received
any written notice of proceedings relating to the revocation or modification of
any such certificate, authority or permit that would reasonably be expected to
have a Material Adverse Effect, individually or in the aggregate, on the
Company.

4.13 Labor Matters.

(a) The Company is not party to or bound by any collective bargaining agreements
or other agreements with labor organizations. To the Company’s Knowledge, the
Company has not violated in any material respect any laws, regulations, orders
or contract terms affecting the collective bargaining rights of employees or
labor organizations, or any laws, regulations or orders affecting employment
discrimination, equal opportunity employment, or employees’ health, safety,
welfare, wages and hours.

 

- 8 -



--------------------------------------------------------------------------------

(b) No material labor dispute with the employees of the Company, or with the
employees of any principal supplier, manufacturer, customer or contractor of the
Company, exists or, to the Company’s Knowledge, is threatened or imminent.

4.14 Intellectual Property. The Company and its subsidiaries own, possess,
license or have other rights to use, all patents, patent applications, trade and
service marks, trade and service mark registrations, trade names, copyrights,
licenses, inventions, trade secrets, technology, know-how and other intellectual
property (collectively, the “Intellectual Property”) necessary for the conduct
of the Company’s business in all material respects as now conducted or as
proposed in the SEC Filings to be conducted. (a) There are no rights of third
parties to any such Intellectual Property, including no liens, security
interests or other encumbrances; (b) to the Company’s Knowledge, there is no
material infringement by third parties of any such Intellectual Property;
(c) there is no pending or, to the Company’s Knowledge, threatened action, suit,
proceeding or claim by others challenging the Company’s rights in or to any such
Intellectual Property, and, except as would not reasonably be expected to have a
Material Adverse Effect, the Company is aware of no factual basis for any such
claim; (d) such Intellectual Property has not been adjudged by a court of
competent jurisdiction invalid or unenforceable, in whole or in part; (e) there
is no pending or, to the Company’s Knowledge, threatened action, suit,
proceeding or claim by others challenging the validity or scope of any such
Intellectual Property, including interferences, oppositions, reexaminations or
government proceedings, and the Company is unaware of any facts which would form
a reasonable basis for any such claim; (f) there is no pending or threatened
action, suit, proceeding or claim by others that the Company infringes,
misappropriates, or otherwise violates any patent, trademark, copyright, trade
secret or other proprietary rights of others, and the Company is unaware of any
other fact which would form a reasonable basis for any such claim; (g) each
employee of the Company has entered into an invention assignment agreement with
the Company and no employee of the Company is in or has been in violation of any
term of any employment contract, patent disclosure agreement, invention
assignment agreement, non-competition agreement, non-solicitation agreement,
nondisclosure agreement or any restrictive covenant to or with a former employer
where the basis of such violation relates to such employee’s employment with the
Company; (h) to the Company’s Knowledge, there is no patent or published patent
application in the United States or other jurisdiction which contains valid
claims that dominate any product candidate of the Company described in the SEC
Filings; and (i) the Company is not aware of any prior art that may render any
U.S. patent held by the Company invalid or any U.S. patent application held by
the Company un-patentable which has not been disclosed to the U.S. Patent and
Trademark Office and all such prior art has been disclosed to the patent office
or other jurisdiction where required. The Company has complied in all material
respects with all license agreements to which it is a party relating to the
Intellectual Property and has not received any asserted or threatened claim of
breach of any of the same.

4.15 Environmental Matters. The Company is not in violation of any statute,
rule, regulation, decision or order of any governmental agency or body or any
court, domestic or foreign, relating to the use, disposal or release of
hazardous or toxic substances or relating to the protection or restoration of
the environment or human exposure to hazardous or toxic substances
(collectively, “Environmental Laws”), has not released any hazardous substances
regulated by Environmental Law onto any real property that it owns or operates,
and has not received any written notice or claim it is liable for any off-site
disposal or contamination pursuant to any Environmental Laws, which violation,
release, notice, claim, or liability would reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect, and to the Company’s
Knowledge, there is no pending or threatened investigation that would reasonably
be expected to lead to such a claim.

4.16 Legal Proceedings. There are no legal, governmental or regulatory
investigations, actions, suits or proceedings pending to which the Company or
its subsidiaries are or may reasonably be expected to become a party or to which
any property of the Company or its subsidiaries are or may reasonably be
expected to become the subject that, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.

 

- 9 -



--------------------------------------------------------------------------------

4.17 Financial Statements. The financial statements included in each SEC Filing
comply in all material respects with applicable accounting requirements and the
rules and regulations of the SEC with respect thereto as in effect at the time
of filing (or to the extent corrected by a subsequent restatement) and present
fairly, in all material respects, the consolidated financial position of the
Company as of the dates shown and its consolidated results of operations and
cash flows for the periods shown, subject in the case of unaudited financial
statements to normal, immaterial year-end audit adjustments, and such
consolidated financial statements have been prepared in conformity with United
States generally accepted accounting principles applied on a consistent basis
during the periods involved (“GAAP”) (except as may be disclosed therein or in
the notes thereto, and except that the unaudited financial statements may not
contain all footnotes required by GAAP, and, in the case of quarterly financial
statements, except as permitted by Form 10-Q under the 1934 Act). Except as set
forth in the financial statements of the Company included in the SEC Filings
filed prior to the date hereof, the Company has not incurred any liabilities,
contingent or otherwise, except those incurred in the ordinary course of
business, consistent (as to amount and nature) with past practices since the
date of such financial statements, none of which, individually or in the
aggregate, have had or would reasonably be expected to have a Material Adverse
Effect.

4.18 Insurance Coverage. The Company maintains in full force and effect
insurance coverage that is customary for comparably situated companies for the
business being conducted and properties owned or leased by the Company, and the
Company reasonably believes such insurance coverage to be adequate against all
liabilities, claims and risks against which it is customary for comparably
situated companies to insure.

4.19 Compliance with Nasdaq Continued Listing Requirements. The Company is in
compliance with applicable Nasdaq continued listing requirements. There are no
proceedings pending or, to the Company’s Knowledge, threatened against the
Company relating to the continued listing of the Common Stock on Nasdaq and the
Company has not received any notice of, nor to the Company’s Knowledge is there
any reasonable basis for, the delisting of the Common Stock from Nasdaq.

4.20 Brokers and Finders. No Person will have, as a result of the transactions
contemplated by the Transaction Documents, any valid right, interest or claim
against or upon the Company or the Investor for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of the Company. The Investor shall not have any obligation
with respect to any fees, or with respect to any claims made by or on behalf of
other Persons for fees, in each case of the type contemplated by this
Section 4.20 that may be due in connection with the transactions contemplated by
this Agreement or the Transaction Documents.

4.21 No Directed Selling Efforts or General Solicitation. Neither the Company
nor any Person acting on its behalf has conducted any general solicitation or
general advertising (as those terms are used in Regulation D promulgated under
the 1933 Act) in connection with the offer or sale of any of the Shares.

4.22 No Integrated Offering. Neither the Company nor its subsidiaries nor any
Person acting on their behalf has, directly or indirectly, made any offers or
sales of any Company security or solicited any offers to buy any Company
security, under circumstances that would adversely affect reliance by the
Company on Section 4(a)(2) and Regulation D for the exemption from registration
for the transactions contemplated hereby or would require registration of the
Shares under the 1933 Act.

4.23 Private Placement. Assuming the accuracy of the representations and
warranties of the Investor set forth in Section 5, the offer and sale of the
Shares to the Investor as contemplated hereby is exempt from the registration
requirements of the 1933 Act. The issuance and sale of the Shares does not
contravene the rules and regulations of Nasdaq.

4.24 Questionable Payments. Neither the Company nor its subsidiaries nor, to the
Company’s Knowledge, any of their current or former directors, officers,
employees, agents or other Persons acting on behalf of the Company or its
subsidiaries, has on behalf of the Company or its subsidiaries in connection
with their business: (a) used any corporate funds for unlawful contributions,
gifts, entertainment or other unlawful expenses relating to political activity;
(b) made any direct or indirect unlawful payments to any governmental officials
or

 

- 10 -



--------------------------------------------------------------------------------

employees from corporate funds; (c) established or maintained any unlawful or
unrecorded fund of corporate monies or other assets which is in violation of
law; (d) made any false or fictitious entries on the books and records of the
Company; or (e) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment of any nature.

4.25 Transactions with Affiliates. None of the executive officers or directors
of the Company and, to the Company’s Knowledge, none of the employees of the
Company is presently a party to any transaction with the Company (other than as
holders of stock options and/or restricted stock, and for services as employees,
officers and directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the Company’s Knowledge, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner.

4.26 Internal Controls. The Company has established and maintains disclosure
controls and procedures (as defined in Rules 13a-15 and 15d-15 under the 1934
Act), which are designed to ensure that material information relating to the
Company, including its subsidiaries, is made known to the Company’s principal
executive officer and its principal financial officer by others within those
entities. Since the end of the Company’s most recent audited fiscal year, there
have been no material weaknesses in the Company’s internal control over
financial reporting (whether or not remediated) and no change in the Company’s
internal control over financial reporting that has materially affected, or would
reasonably be expected to materially affect, the Company’s internal control over
financial reporting. The Company is not aware of any change in its internal
controls over financial reporting that has occurred during its most recent
fiscal quarter that has materially affected, or would reasonably be expected to
materially affect, the Company’s internal control over financial reporting.

4.27 Disclosures. Neither the Company nor any Person acting on its behalf has
provided the Investor or its agents or counsel with any information that
constitutes or would reasonably be expected to constitute material nonpublic
information concerning the Company or its subsidiaries, other than with respect
to the transactions contemplated hereby or by the Collaboration and License
Agreement Amendment which will be publicly disclosed by 8:30 a.m. (New York City
time) on the Business Day immediately following the date this Agreement is
executed. The SEC Filings do not contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
contained therein, in light of the circumstances under which they were made, not
misleading. The Company understands and confirms that the Investor will rely on
the foregoing representations in effecting transactions in securities of the
Company.

4.28 Required Filings. Except for the transactions contemplated by this
Agreement, including the acquisition of the Shares contemplated hereby, no event
or circumstance has occurred or information exists with respect to the Company
or its business, properties, operations or financial condition, which, under
applicable law, rule or regulation, requires public disclosure or announcement
by the Company but which has not been so publicly announced or disclosed
(assuming for this purpose that the SEC Filings are being incorporated by
reference into an effective registration statement filed by the Company under
the 1933 Act).

4.29 Investment Company. The Company is not required to be registered as, and is
not an Affiliate of, and immediately following the Closing will not be required
to register as, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

4.30 Healthcare Regulatory Compliance. The Company (a) is and at all times has
been in compliance with all statutes, rules and regulations applicable to the
ownership, testing, development, manufacture, packaging, processing, use,
distribution, marketing, advertising, labeling, promotion, sale, offer for sale,
storage, import, export or disposal of any product manufactured or distributed
by the Company, including, without limitation, the Federal Food, Drug and
Cosmetic Act (21 U.S.C. § 301 et seq.), the federal Anti-kickback Statute (42
U.S.C. § 1320a-7b(b)), the Health Insurance Portability and Accountability Act
of 1996, as amended by the Health Information Technology for Economic and
Clinical Health Act of 2009, and the Patient Protection and Affordable Care Act
of 2010, as amended by the Health Care and Education Reconciliation Act of 2010,
the regulations promulgated pursuant to such laws, and any successor government
programs, and comparable state laws,

 

- 11 -



--------------------------------------------------------------------------------

regulations relating to Good Clinical Practices and Good Laboratory Practices
and all other local, state, federal, national, and foreign laws, and final
guidance relating to the regulation of the Company (collectively, the
“Applicable Laws”), except for such non-compliance as would not, individually or
in the aggregate, have a Material Adverse Effect; (b) has not received any
written notice from any court or arbitrator or governmental or regulatory
authority or third party alleging or asserting non-compliance with any
Applicable Laws or any licenses, exemptions, certificates, approvals,
clearances, authorizations, permits, registrations and supplements or amendments
thereto required by any such Applicable Laws (“Authorizations”), except for such
non-compliance as would not, individually or in the aggregate, have a Material
Adverse Effect; (c) possesses all material Authorizations and such
Authorizations are valid and in full force and effect and are not in violation
of any term of any such Authorizations, except for such violations as would not,
individually or in the aggregate, have a Material Adverse Effect; (d) has not
received written notice of any claim, action, suit, proceeding, hearing,
enforcement, investigation, arbitration or other action from any court or
arbitrator or governmental or regulatory authority or third party alleging that
any product operation or activity is in violation of any Applicable Laws or
Authorizations nor, to the Company’s Knowledge, is any such claim, action, suit,
proceeding, hearing, enforcement, investigation, arbitration or other action
threatened; (e) has not received written notice that any court or arbitrator or
governmental or regulatory authority has taken, is taking or intends to take
action to materially limit, suspend, materially modify or revoke any
Authorizations nor, to the Company’s Knowledge, is any such limitation,
suspension, modification or revocation threatened; (f) has filed, obtained,
maintained or submitted all material reports, documents, forms, notices,
applications, records, claims, submissions and supplements or amendments as
required by any Applicable Laws or Authorizations and that all such reports,
documents, forms, notices, applications, records, claims, submissions and
supplements or amendments were complete and accurate on the date filed in all
material respects (or were corrected or supplemented by a subsequent
submission); and (g) is not a party to any corporate integrity agreements,
monitoring agreements, consent decrees, settlement orders, or similar agreements
with or imposed by any governmental or regulatory authority.

4.31 Tests and Preclinical and Clinical Trials. The clinical trials and
preclinical studies conducted by or on behalf of or sponsored by the Company, or
in which the Company has participated, that are described in the SEC Filings or
the results of which are referred to in the SEC Filings, as applicable, and are
intended to be submitted to Regulatory Authorities as a basis for product
approval, were and, if still pending, are being conducted in all material
respects in accordance with standard medical and scientific research procedures
and all applicable statutes, rules and regulations of the U.S. Food and Drug
Administration (the “FDA”) and comparable drug regulatory agencies outside of
the United States to which it is subject (collectively, the “Regulatory
Authorities”), including, without limitation, 21 C.F.R. Parts 50, 54, 56, 58,
and 312, and current Good Clinical Practices and Good Laboratory Practices; the
descriptions in the SEC Filings of the results of such studies and trials are
accurate and complete in all material respects and fairly present the data
derived from such trials; the Company has no knowledge of any other trials the
results of which are inconsistent with or otherwise call into question the
results described or referred to in the SEC Filings; the Company has operated
and is currently in compliance in all material respects with all applicable
statutes, rules and regulations of the Regulatory Authorities; the Company has
not received any written notices, correspondence or other communication from the
Regulatory Authorities or any other governmental agency requiring the
termination or suspension of any clinical trials or preclinical studies that are
described in the SEC Filings or the results of which are referred to in the SEC
Filings, and, to the Company’s Knowledge, there are no reasonable grounds for
same.

4.32 Manipulation of Price. The Company has not taken, and, to the Company’s
Knowledge, no Person acting on its behalf has taken, directly or indirectly, any
action designed to cause or to result in the stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of any
of the Shares.

4.33 Anti-Bribery and Anti-Money Laundering Laws. To the Company’s Knowledge,
each of the Company, its subsidiaries and any of their respective officers,
directors, supervisors, managers, agents, or employees are and have at all times
been in compliance with, and its participation in the offering will not violate:
(a) anti-bribery laws, including but not limited to, any applicable law, rule,
or regulation of any locality, including but not limited to any law, rule, or
regulation promulgated to implement the OECD Convention on Combating Bribery of
Foreign Public Officials in International Business Transactions, signed
December 17, 1997; the U.S.

 

- 12 -



--------------------------------------------------------------------------------

Foreign Corrupt Practices Act of 1977, as amended; the U.K. Bribery Act 2010; or
any other applicable law, rule or regulation of similar purposes and scope or
(b) anti-money laundering laws, including, but not limited to, applicable
federal, state, international, foreign or other laws, regulations or binding
government guidance regarding anti-money laundering, including, without
limitation, Title 18 U.S. Code sections 1956 and 1957, the USA PATRIOT Act, the
Bank Secrecy Act, and international anti-money laundering principles or
procedures by an intergovernmental group or organization, such as the Financial
Action Task Force on Money Laundering, of which the United States is a member,
to the extent such principles or procedures are effected through laws or
regulations of the United States, and any Executive order, directive, or
regulation pursuant to the authority of any of the foregoing, or any orders or
licenses issued thereunder.

4.34 CFIUS. The Company does not “produce, design, test, manufacture, fabricate
or develop” any “critical technologies” within the meaning of the DPA, and the
Company does not have any current intention of engaging in such activities in
the future.

4.35 Shell Company Status. The Company is not, and has never been, an issuer
identified in Rule 144(i)(1).

5. Representations and Warranties of the Investor. The Investor hereby
represents and warrants to the Company that:

5.1 Organization and Existence. The Investor is a duly incorporated or organized
and validly existing French corporation, has all requisite corporate power and
authority to enter into and consummate the transactions contemplated by the
Transaction Documents and to carry out its obligations hereunder and thereunder,
and to invest in the Shares pursuant to this Agreement, and is in good standing
under the laws of the jurisdiction of its incorporation.

5.2 Authorization. The execution, delivery and performance by the Investor of
the Transaction Documents have been duly authorized and each has been duly
executed and when delivered will constitute the valid and legally binding
obligation of the Investor, enforceable against the Investor in accordance with
their respective terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability, relating
to or affecting creditors’ rights generally, and general principles of equity.

5.3 Purchase Entirely for Own Account. The Shares to be received by the Investor
hereunder will be acquired for the Investor’s own account, not as nominee or
agent, for the purpose of investment and not with a view to the resale or
distribution of any part thereof in violation of the 1933 Act, and the Investor
has no present intention of selling, granting any participation in, or otherwise
distributing the same in violation of the 1933 Act without prejudice, however,
to the Investor’s right at all times to sell or otherwise dispose of all or any
part of the Shares in compliance with applicable federal and state securities
laws. The Shares are being purchased by the Investor in the ordinary course of
its business. Nothing contained herein shall be deemed a representation or
warranty by the Investor to hold the Shares for any period of time. The Investor
is not a broker-dealer registered with the SEC under the 1934 Act or an entity
engaged in a business that would require it to be so registered.

5.4 Investment Experience. The Investor acknowledges that it can bear the
economic risk and complete loss of its investment in the Shares and has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the investment contemplated hereby.

5.5 Disclosure of Information. The Investor has had an opportunity to receive,
review and understand all information related to the Company requested by it and
to ask questions of and receive answers from the Company regarding the Company,
its business and the terms and conditions of the offering of the Shares, and has
conducted and completed its own independent due diligence. The Investor
acknowledges that copies of the SEC Filings are available on the EDGAR system.
Based on the information the Investor has deemed appropriate, it has
independently made its own analysis and decision to enter into the Transaction
Documents. The Investor is relying exclusively on its own investment analysis
and due diligence (including professional advice it deems appropriate) with
respect to the execution, delivery and performance of the Transaction Documents,
the Shares

 

- 13 -



--------------------------------------------------------------------------------

and the business, condition (financial and otherwise), management, operations,
properties and prospects of the Company, including but not limited to all
business, legal, regulatory, accounting, credit and tax matters. Neither such
inquiries nor any other due diligence investigation conducted by the Investor
shall modify, limit or otherwise affect the Investor’s right to rely on the
Company’s representations and warranties contained in this Agreement.

5.6 Restricted Securities. The Investor understands that the Shares are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the 1933 Act only in
certain limited circumstances. The Investor makes the following additional
representations, warranties and agreements: (i) the Investor is not a “U.S.
person” as defined in Rule 902(k) of Regulation S promulgated under the
Securities Act (a “U.S. Person”). The offer and sale of the Shares to the
Investor will be made in an “Offshore Transaction” (as defined in Rule 902(h) of
Regulation S), no “Directed Selling Efforts” (as defined in Rule 902(c) of
Regulation S) were or will be made to the Investor in the United States, and the
Investor is not acquiring the Shares for the account or benefit of any U.S.
Person; (ii) the Investor will resell the Shares only in accordance with the
provisions of Regulation S, pursuant to registration under the Securities Act,
or pursuant to an available exemption from registration; and the Investor shall
not engage in hedging transactions with regard to such Shares unless in
compliance with the Securities Act and (iii) the Investor acknowledges and
agrees that the Company shall not register any transfer or resale of the Shares
not made (i) in accordance with the provisions of Regulation S, (ii) pursuant to
registration under the Securities Act or (iii) or pursuant to an available
exemption from registration. The Investor acknowledges and agrees that the
certificates evidencing the Shares will bear the legend set forth below (in
addition to any other legend required by applicable federal, state or foreign
securities laws or provided in any other agreement with the Company:

5.7 Legends. It is understood that, except as provided below, certificates
evidencing the Shares (or uncertificated interests in the Shares) may bear the
following or any similar legend:

(a) “The securities represented hereby have not been registered with the
Securities and Exchange Commission or the securities commission of any state in
reliance upon an exemption from registration under the Securities Act of 1933,
as amended, and, accordingly, may not be transferred unless (i) such securities
have been registered for sale pursuant to the Securities Act of 1933, as
amended, (ii) such securities may be sold pursuant to Rule 144, (iii) the
Company has received an opinion of counsel reasonably satisfactory to it that
such transfer may lawfully be made without registration under the Securities Act
of 1933, as amended or (iv) the securities are transferred without consideration
to an affiliate of such holder or a custodial nominee (which for the avoidance
of doubt shall require neither consent nor the delivery of an opinion).”

(b) THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) WITH THE UNITED STATES
SECURITIES AND EXCHANGE COMMISSION. THE SHARES MAY NOT BE OFFERED FOR SALE OR
SOLD EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S OF THE ACT,
PURSUANT TO REGISTRATION UNDER THE ACT, OR AN AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE ACT AND HEDGING TRANSACTIONS INVOLVING THESE
SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE ACT.

(c) If required by the authorities of any state in connection with the issuance
of sale of the Shares, the legend required by such state authority.

5.8 Accredited Investor; Foreign Investor. The Investor is (a) an “accredited
investor” within the meaning of Rule 501(a) of Regulation D and (b) an
“Institutional Account” as defined in FINRA Rule 4512(c). The Investor has
executed and delivered to the Company a questionnaire in substantially the form
attached hereto as Exhibit B (the “Investor Questionnaire”), which the Investor
represents and warrants is true, correct and complete. The Investor is a
sophisticated institutional investor with sufficient knowledge and experience in
investing in private equity transactions to properly evaluate the risks and
merits of its purchase of the Shares. The Investor is not a United States person
(as defined by Section 7701(a)(30) of the Internal Revenue Code of 1986, as
amended) and hereby represents that it has satisfied itself as to the full
observance of the laws of its jurisdiction in

 

- 14 -



--------------------------------------------------------------------------------

connection with any invitation to subscribe for the Shares or any use of this
Agreement, including (a) the legal requirements within its jurisdiction for the
receipt of the Shares, (b) any foreign exchange restrictions applicable to such
purchase, (c) any governmental or other consents that may need to be obtained,
and (d) the income tax and other tax consequences, if any, that may be relevant
to the purchase, holding, redemption, sale, or transfer of the Shares. The
Investor’s continued beneficial ownership of the Shares will not violate any
applicable securities or other laws of the Investor’s jurisdiction as in effect
on the date hereof.

5.9 No General Solicitation. The Investor did not learn of the investment in the
Shares as a result of any general or public solicitation or general advertising,
or publicly disseminated advertisements or sales literature, including (a) any
advertisement, article, notice or other communication published in any
newspaper, magazine, website, or similar media, or broadcast over television or
radio, or (b) any seminar or meeting to which the Investor was invited by any of
the foregoing means of communications.

5.10 Brokers and Finders. No Person will have, as a result of the transactions
contemplated by the Transaction Documents, any valid right, interest or claim
against or upon the Company or the Investor for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of the Investor.

5.11 Short Sales and Confidentiality Prior to the Date Hereof. Other than
consummating the transactions contemplated hereunder, the Investor has not, nor
has any Person acting on behalf of or pursuant to any understanding with the
Investor, directly or indirectly executed any purchases or sales, including
Short Sales, of the securities of the Company during the period commencing as of
the time that the Investor was first contacted by the Company or any other
Person regarding the transactions contemplated hereby and ending immediately
prior to the date hereof. Other than to other Persons party to this Agreement
and other than to such Person’s outside attorney, accountant, auditor or
investment advisor only to the extent necessary to permit evaluation of the
investment, and the performance of the necessary or required tax, accounting,
financial, legal, or administrative tasks and services and other than as may be
required by law, the Investor has maintained the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction). Notwithstanding the foregoing, for
avoidance of doubt, nothing contained herein shall constitute a representation
or warranty, or preclude any actions, with respect to the identification of the
availability of, or securing of, available shares to borrow in order to effect
Short Sales or similar transactions in the future.

5.12 No Government Recommendation or Approval. The Investor understands that no
United States federal or state agency, or similar agency of any other country,
has reviewed, approved, passed upon, or made any recommendation or endorsement
of the Company or the purchase of the Shares.

5.13 No Intent to Effect a Change of Control. The Investor has no present intent
to effect a “change of control” of the Company as such term is understood under
the rules promulgated pursuant to Section 13(d) of the 1934 Act.

5.14 Residency. The Investor’s office in which its investment decision with
respect to the Shares was made is located at the address immediately below the
Investor’s name on its signature page hereto.

5.15 No Conflicts. The execution, delivery and performance by the Investor of
the Transaction Documents and the consummation by the Investor of the
transactions contemplated hereby and thereby will not (i) result in a violation
of the organizational documents of the Investor or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Investor is a party, or (iii) result in a violation of
any law, rule, regulation, order, judgment or decree (including federal and
state securities laws) applicable to the Investor, except in the case of clauses
(ii) and (iii) above, for such conflicts, defaults, rights or violations which
would not, individually or in the aggregate, reasonably be expected to have a
material adverse effect on the ability of the Investor to perform its
obligations hereunder, or as may be required pursuant to the HSR Act.

 

- 15 -



--------------------------------------------------------------------------------

5.16

6. Conditions to Closing.

6.1 Conditions to the Investor’s Obligations. The obligation of the Investor to
purchase Shares at the Closing is subject to the fulfillment to the Investor’s
satisfaction, on or prior to the Closing Date, of the following conditions, any
of which may be waived by the Investor:

(a) The representations and warranties made by the Company in Section 4 hereof
shall be true and correct as of the date hereof and as of the Closing Date, as
though made on and as of such date, except to the extent any such representation
or warranty expressly speaks as of an earlier date, in which case such
representation or warranty shall be true and correct as of such earlier date.
The Company shall have performed in all material respects all obligations and
covenants herein required to be performed by it on or prior to the Closing Date.

(b) The Company shall have obtained any and all consents, permits, approvals,
registrations and waivers necessary for the consummation of the purchase and
sale of the Shares and the consummation of the other transactions contemplated
by the Transaction Documents, all of which shall be in full force and effect.

(c) The Company shall have executed and delivered the Registration Rights
Agreement.

(d) No judgment, writ, order, injunction, award or decree of or by any court, or
judge, justice or magistrate, including any bankruptcy court or judge, or any
order of or by any governmental authority, shall have been issued, and no action
or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated hereby
or in the other Transaction Documents.

(e) The Company shall have delivered a Certificate, executed on behalf of the
Company by its Chief Executive Officer or its Chief Financial Officer, dated as
of the Closing Date, certifying to the fulfillment of the conditions specified
in subsections (a), (b), (d), (h) and (i) of this Section 6.1.

(f) The Company shall have delivered a Certificate, executed on behalf of the
Company by its Secretary, dated as of the Closing Date, certifying the
resolutions adopted by the Board of Directors of the Company approving the
transactions contemplated by this Agreement, the other Transaction Documents and
the issuance of the Shares, certifying the current versions of the Certificate
of Incorporation and Bylaws of the Company and certifying as to the signatures
and authority of persons signing the Transaction Documents and related documents
on behalf of the Company.

(g) The Investor shall have received an opinion from Wilmer Cutler Pickering
Hale and Dorr LLP, the Company’s counsel, dated as of the Closing Date, in form
and substance reasonably acceptable to the Investor and addressing such legal
matters as the Investor may reasonably request.

(h) There shall have been no Material Adverse Effect with respect to the Company
since the date hereof.

(i) No stop order or suspension of trading shall have been imposed by Nasdaq,
the SEC or any other governmental or regulatory body with respect to public
trading in the Common Stock.

(j) The Company shall have executed and delivered the Collaboration and License
Agreement Amendment and there shall have been no termination of the
Collaboration and License Agreement Amendment that is then effective.

(k) HSR Clearance shall have occurred.

 

- 16 -



--------------------------------------------------------------------------------

6.2 Conditions to Obligations of the Company. The Company’s obligation to sell
and issue Shares at the Closing is subject to the fulfillment to the
satisfaction of the Company on or prior to the Closing Date of the following
conditions, any of which may be waived by the Company:

(a) The representations and warranties made by the Investor in Section 5 hereof
shall be true and correct as of the date hereof, and shall be true and correct
as of the Closing Date with the same force and effect as if they had been made
on and as of such date. The Investor shall have performed in all material
respects all obligations and covenants herein required to be performed by it on
or prior to the Closing Date.

(b) The Investor shall have executed and delivered the Registration Rights
Agreement and Investor Questionnaire.

(c) The Investor shall have paid in full its purchase price to the Company.

(d) Sanofi Pasteur Inc. shall have executed and delivered the Collaboration and
License Agreement Amendment and there shall have been no termination of the
Collaboration and License Agreement Amendment that is then effective.

(e) HSR Clearance shall have occurred.

6.3 Termination of Obligations to Effect Closing; Effects.

(a) The obligations of the Company and the Investor to effect the Closing shall
terminate as follows:

(i) Upon the mutual written consent of the Company and the Investor;

(ii) By the Company if any of the conditions set forth in Section 6.2 shall have
become incapable of fulfillment, and shall not have been waived by the Company;

(iii) By the Investor if any of the conditions set forth in Section 6.1 shall
have become incapable of fulfillment, and shall not have been waived by the
Investor; or

(iv) By either the Company or the Investor (with respect to itself only) if the
Closing has not occurred on or prior to December 19, 2020;

provided, however, that, except in the case of clause (i) above, the party
seeking to terminate its obligation to effect the Closing shall not then be in
breach of any of its representations, warranties, covenants or agreements
contained in this Agreement or the other Transaction Documents if such breach
has resulted in the circumstances giving rise to such party’s seeking to
terminate its obligation to effect the Closing.

(b) Nothing in this Section 6.3 shall be deemed to release any party from any
liability for any breach by such party of the terms and provisions of this
Agreement or the other Transaction Documents or to impair the right of any party
to compel specific performance by any other party of its obligations under this
Agreement or the other Transaction Documents.

7. Covenants and Agreements of the Parties.

7.1 No Conflicting Agreements. The Company will not take any action, enter into
any agreement or make any commitment that would conflict or interfere in any
material respect with the Company’s obligations to the Investor under the
Transaction Documents.

 

- 17 -



--------------------------------------------------------------------------------

7.2 Nasdaq Listing. The Company will use commercially reasonable efforts to
continue the listing and trading of its Common Stock on Nasdaq and, in
accordance therewith, will use commercially reasonable efforts to comply in all
material respects with the Company’s reporting, filing and other obligations
under the bylaws or rules of such market or exchange, as applicable.

7.3 Reporting Status. The Company shall timely file all reports required to be
filed with the SEC pursuant to the 1934 Act, and the Company shall not terminate
its status as an issuer required to file reports under the 1934 Act even if the
1934 Act or the rules and regulations thereunder would otherwise permit such
termination.

7.4 Termination of Covenants. The provisions of Sections 7.1, 7.2 and 7.3 shall
terminate and be of no further force and effect on the date on which the
Company’s obligations under the Registration Rights Agreement to register or
maintain the effectiveness of any registration covering the Registrable
Securities (as such term is defined in the Registration Rights Agreement) shall
terminate.

7.5 Removal of Legends.

(a) In connection with any sale, assignment, transfer or other disposition of
the Shares by the Investor pursuant to Rule 144 or pursuant to any other
exemption under the 1933 Act such that the purchaser acquires freely tradable
shares and upon compliance by the Investor with the requirements of this
Agreement, if requested by the Investor, the Company shall cause the transfer
agent for the Common Stock (the “Transfer Agent”) to remove any restrictive
legends related to the book entry account holding such Shares and make a new,
unlegended entry for such book entry Shares sold or disposed of without
restrictive legends within two (2) Trading Days of any such request therefor
from the Investor, provided that the Company has timely received from the
Investor customary representations and other documentation reasonably acceptable
to the Company in connection therewith.

(b) Subject to receipt from the Investor by the Company and the Transfer Agent
of customary representations and other documentation reasonably acceptable to
the Company and the Transfer Agent in connection therewith, upon the earliest of
such time as the Shares (i) have been sold or transferred pursuant to an
effective registration statement, (ii) have been sold pursuant to Rule 144, or
(iii) are eligible for resale under Rule 144(b)(1) or any successor provision
(such earliest date, the “Effective Date”), the Company shall, in accordance
with the provisions of this Section 7.5(b) and within two (2) Trading Days of
any request therefor from the Investor accompanied by such customary and
reasonably acceptable documentation referred to above, (A) deliver to the
Transfer Agent irrevocable instructions that the Transfer Agent shall make a
new, unlegended entry for such book entry Shares, and (B) cause its counsel to
deliver to the Transfer Agent one or more opinions to the effect that the
removal of such legends in such circumstances may be effected under the 1933 Act
if required by the Transfer Agent to effect the removal of the legend in
accordance with the provisions of this Agreement. The Company agrees that
following the Effective Date or at such time as such legend is no longer
required under this Section 7.5, it will, within two Trading Days of the
delivery by the Investor to the Company or the Transfer Agent of a certificate
representing shares issued with a restrictive legend and receipt from the
Investor by the Company and the Transfer Agent of the customary representations
and other documentation reasonably acceptable to the Company and the Transfer
Agent in connection therewith that is referred to above, deliver or cause to be
delivered to the Investor a certificate representing such Shares (or
uncertificated interest therein) that is free from all restrictive and other
legends. Shares subject to legend removal hereunder may be transmitted by the
Transfer Agent to the Investor by crediting the account of the Investor’s prime
broker with the DTC System as directed by such Investor. The Company shall be
responsible for the fees of its Transfer Agent and all DTC fees associated with
such issuance.

(c) The Investor agrees with the Company (i) that the Investor will sell any
Shares pursuant to either the registration requirements of the 1933 Act,
including any applicable prospectus delivery requirements, or an exemption
therefrom, (ii) that if Shares are sold pursuant to a registration statement,
they will be sold in compliance with the plan of distribution set forth therein
and (iii) that if, after the effective date of the registration statement
covering the resale of the Shares, such registration statement is not then
effective and the Company has provided notice to the Investor to that effect,
the Investor will sell Shares only in compliance with an exemption from the
registration requirements of the 1933 Act.

 

- 18 -



--------------------------------------------------------------------------------

7.6 Subsequent Equity Sales. The Company shall not, and shall use its
commercially reasonable efforts to ensure that no Affiliate of the Company
shall, sell, offer for sale or solicit offers to buy or otherwise negotiate in
respect of any security (as defined in Section 2 of the 1933 Act) that will be
integrated with the offer or sale of the Shares in a manner that would require
the registration under the 1933 Act of the sale of the Shares to the Investor,
or that will be integrated with the offer or sale of the Shares for purposes of
the rules and regulations of any trading market such that it would require
stockholder approval prior to the closing of such other transaction unless
stockholder approval is obtained before the closing of such subsequent
transaction.

7.7 Short Sales and Confidentiality After the Date Hereof. The Investor
covenants that neither it nor any Affiliates acting on its behalf or pursuant to
any understanding with it will execute any Short Sales during the period from
the date hereof until the earlier of such time as (i) the transactions
contemplated by this Agreement are first publicly announced or (ii) this
Agreement is terminated in full. The Investor covenants that until such time as
the transactions contemplated by this Agreement are publicly disclosed by the
Company, the Investor will maintain the confidentiality of all disclosures made
to it in connection with this transaction (including the existence and terms of
this transaction), other than to such Person’s outside attorney, accountant,
auditor or investment advisor only to the extent necessary to permit evaluation
of the investment, and the performance of the necessary or required tax,
accounting, financial, legal, or administrative tasks and services and other
than as may be required by law. The Investor understands and acknowledges that
the SEC currently takes the position that coverage of Short Sales of shares of
the Common Stock “against the box” prior to effectiveness of a resale
registration statement with securities included in such registration statement
would be a violation of Section 5 of the 1933 Act, as set forth in Item 239.10
of the Securities Act Rules Compliance and Disclosure Interpretations compiled
by the Office of Chief Counsel, Division of Corporation Finance.

7.8 Notification under the HSR Act. Each of the Investor and the Company shall,
as soon as practicable, and, in any event, no later than ten (10) Business Days
after the date of this Agreement, file or cause to be filed with the FTC and the
DOJ the notifications required to be filed under the HSR Act with respect to the
transactions contemplated by this Agreement. The parties will use all reasonable
efforts to respond on a timely basis to any requests for additional information
made by either of such agencies.

Each of the Investor and the Company shall use commercially reasonable efforts
to promptly obtain clearance required under the HSR Act for the consummation of
this Agreement and the Collaboration and License Agreement Amendment and shall
keep each other apprised of the status of any communications with, and any
inquiries or requests for additional information from, the FTC and the DOJ and
shall comply promptly with any such inquiry or request; provided, however, that
neither Party shall be required to consent to the divestiture or other
disposition of any of its assets or assets of its Affiliates or to consent to
any other structural or conduct remedy, and each Party and its Affiliates shall
have no obligation to contest, administratively or in court, any ruling, order
or other action of the FTC or DOJ or any Third Party respecting the transactions
contemplated by this Second Amendment. The Parties commit to instruct their
respective counsel to facilitate and expedite the identification and resolution
of any such issues and, consequently, the expiration of the applicable HSR Act
waiting period. Each Party’s counsel will undertake (i) to keep each other
appropriately informed of communications from and to personnel of the reviewing
antitrust authority, including without limitation by permitting the other
Party’s counsel to review in advance, and in good faith consider the views of
the other Party’s counsel, concerning any planned submission or communication
after the parties’ respective HSR filings, and (ii) to confer with each other
regarding appropriate contacts with and response to personnel of the FTC or DOJ.

8. Restrictions on Beneficial Ownership.

8.1 Standstill. During the Standstill Term, neither the Investor nor any of its
Affiliates (collectively, the “Standstill Parties”) shall (and the Investor
shall cause its Affiliates not to), except as expressly approved or invited in
writing by the Company:

(a) directly or indirectly, acquire beneficial ownership of Shares of Then
Outstanding Common Stock and/or Common Stock Equivalents, or make a tender,
exchange or other offer to acquire Shares of Then Outstanding Common Stock
and/or Common Stock Equivalents; provided, however, that notwithstanding the

 

- 19 -



--------------------------------------------------------------------------------

provisions of this Section 8.1(a), if the number of shares constituting Shares
of Then Outstanding Common Stock is reduced or if the aggregate ownership of the
Standstill Parties is increased as a result of a repurchase by the Company of
Shares of Then Outstanding Common Stock, stock split, stock dividend or a
recapitalization of the Company, the Standstill Parties shall not be required to
dispose of any of their holdings of Shares of Then Outstanding Common Stock even
though such action resulted in the Standstill Parties’ beneficial ownership
increasing;

(b) directly or indirectly, seek to have called any meeting of the stockholders
of the Company, propose or nominate for election to the Company’s Board of
Directors any person whose nomination has not been approved by a majority of the
Company’s Board of Directors or cause to be voted in favor of such person for
election to the Company’s Board of Directors any Shares of Then Outstanding
Common Stock;

(c) directly or indirectly, encourage or support a tender, exchange or other
offer or proposal by any Third Party with respect to Shares of Then Outstanding
Common Stock or Common Stock Equivalents; provided, however, that from and after
the filing of a Schedule 14D-9 (or successor form of Tender Offer
Solicitation/Recommendation Statement under Rule 14d-9 under the 1934 Act) by
the Company recommending that stockholders accept any such offer or proposal,
Investor shall not be prohibited from taking any of the actions otherwise
prohibited by this Section 8.1(c) only for so long as the Company maintains and
does not withdraw such recommendation;

(d) directly or indirectly, solicit proxies or consents or become a participant
in a solicitation (as such terms are defined in Regulation 14A under the 1934
Act) in opposition to the recommendation of a majority of the Company’s Board of
Directors with respect to any matter, or seek to advise or influence any Person,
with respect to voting of any Shares of Then Outstanding Common Stock;

(e) deposit any Shares of Then Outstanding Common Stock in a voting trust or
subject any Shares of Then Outstanding Common Stock to any arrangement or
agreement with respect to the voting of such Shares of Then Outstanding Common
Stock;

(f) propose (i) any merger, consolidation, business combination, tender or
exchange offer, purchase of the Company’s assets or businesses, or similar
transaction involving the Company or (ii) any recapitalization, restructuring,
liquidation or other extraordinary transaction with respect to the Company;

(g) act in concert with any Third Party to take any action in clauses
(a) through (e) above, or form, join or in any way participate in a
“partnership, limited partnership, syndicate, or other group” within the meaning
of Section 13(d)(3) of the 1934 Act;

(h) enter into discussions, negotiations, arrangements or agreements with any
Person relating to the foregoing actions referred to in (a) through (e) above;
provided, however, that (A) nothing in the foregoing clause (b) shall prohibit
the Investor from proposing to the Company’s Nominating and Corporate Governance
Committee (and not pursuant to the advance notice provisions set forth in the
Company’s bylaws), in a confidential, nonpublic manner, potential director
candidates for consideration by the Company’s Nominating and Corporate
Governance Committee, which candidates the Investor believes would be in the
best interest of the Company and its stockholders; and (B) nothing contained in
this Section 8.1 prohibits the Investor or its Affiliates from acquiring a
company or business that owns Shares of Then Outstanding Common Stock and/or
Common Stock Equivalents provided that any such securities of the Company so
acquired will be subject to the provisions of this Section 8.1; or

(i) request or propose to the Company’s Board of Directors (or any committee
thereof), any member(s) thereof or any officer of the Company that the Company
amend, waive, or consider the amendment or waiver of, any provisions set forth
in this Section 8.1 (including this clause (i));

provided, however, that (A) nothing contained in this Section 8.1 shall prohibit
the Investor from making proposals to the Company’s Chairman or Chief Executive
Officer on a confidential, nonpublic basis for a proposed transaction between
the parties of the type described in the foregoing clauses (a) and (f), so long
as the Investor reasonably

 

- 20 -



--------------------------------------------------------------------------------

believes in good faith, based on the written advice of its outside counsel, that
neither it nor the Company would reasonably be expected to be required by
applicable Law or stock exchange requirement to disclose publicly any such
proposal and (B) nothing in the foregoing clause (b) shall prohibit the Investor
from proposing to the Company’s Nominating and Corporate Governance Committee
(and not pursuant to the advance notice provisions set forth in the Company’s
bylaws), on a confidential, non-public basis, potential director candidates for
consideration by the Company’s Nominating and Corporate Governance Committee,
which candidates the Investor believes would be in the best interest of the
Company and its stockholders, so long as the Investor reasonably believes in
good faith, based on the written advice of its outside counsel, that neither it
nor the Company would reasonably be expected to be required by applicable Law or
stock exchange requirement to disclose publicly any such proposal. None of
(x) the ownership nor purchase by an employee benefit plan of the Investor or
the Investor’s Affiliates in any diversified index, mutual or pension fund
managed by an independent advisor, which fund in-turn holds, directly or
indirectly, securities of the Company, (y) transfers or resales of the Shares by
the Investor to any other person in compliance with Section 7.5 or (z) the mere
voting of the Shares, will be deemed to be a breach of the Investor’s standstill
obligations under this Section 8.1.

8.2 Restrictions on Dispositions.

(a) Lock-Up. During the Lock-Up Term, without the prior approval of the Company,
the Investor shall not, and shall cause its Affiliates not to, Dispose of
(x) any of the Shares, together with any shares of Common Stock issued in
respect thereof as a result of any stock split, stock dividend, share exchange,
merger, consolidation or similar recapitalization, and (y) any Common Stock
issued as (or issuable upon the exercise of any warrant, right or other security
that is issued as) a dividend or other distribution with respect to, or in
exchange or in replacement of, the shares of Common Stock described in clause
(x) of this sentence (collectively, the “Lock-Up Securities”); provided,
however, that the foregoing shall not prohibit the Investor from transferring
Lock-Up Securities to a Permitted Transferee.

(b) Certain Tender Offers. Notwithstanding any other provision of this
Section 8.2, this Section 8.2 shall not prohibit or restrict any Disposition of
Shares of Then Outstanding Common Stock and/or Common Stock Equivalents by the
Standstill Parties into (i) a tender offer by a Third Party which is not opposed
by the Company’s Board of Directors (but only after the Company’s filing of a
Schedule 14D-9, or any amendment thereto, with the SEC disclosing the
recommendation of the Company’s Board of Directors with respect to such tender
offer) or (ii) an issuer tender offer by the Company.

8.3 Termination of Certain Rights and Obligations.

(a) Section 8.1 shall terminate and have no further force or effect, upon the
earliest to occur of:

(i) provided that none of the Standstill Parties has violated Section 8.1, the
public announcement by the Company or any Third Party of any definitive
agreement between the Company and such Third Party and/or any of its Affiliates
providing for a Change of Control;

(ii) a third party commences a tender offer seeking to acquire beneficial
ownership of more than 50% of the Company’s outstanding Common Stock and the
Board of Directors of the Company recommends that the stockholders tender their
Common Stock in such tender offer;

(iii) the expiration of the Standstill Term (subject to revival as set forth in
the definition of such term);

(iv) the date on which the Common Stock ceases to be registered pursuant to
Section 12 of the 1934 Act; and

(v) a liquidation or dissolution of the Company;

 

- 21 -



--------------------------------------------------------------------------------

provided, however, that if Section 8.1 terminates due to (x) clause (i) above
and such definitive agreement is abandoned and no other definitive agreement
providing for a Change in Control has been announced and not abandoned or
terminated within ninety (90) days thereafter or (y) clause (ii) above and the
tender offer is withdrawn or abandoned or the Board of Directors of the Company
withdraws its recommendation in favor of such tender offer prior to the
completion of the tender offer, the restrictions contained in Section 8.1 shall
again be applicable until otherwise terminated pursuant to this Section 8.3(a).

(b) Section 8.2 shall terminate and have no further force or effect upon the
earliest to occur of:

(i) the end of the Lock-up Term;

(ii) the consummation of a Change of Control;

(iii) the date on which the Investor and any Permitted Transferees (and the
respective Affiliates of the Investor and any such Permitted Transferee)
together beneficially own less than five percent (5%) of the Shares of Then
Outstanding Common Stock;

(iv) a liquidation or dissolution of the Company; and

(v) the date on which the Common Stock ceases to be registered pursuant to
Section 12 of the 1934 Act.

8.4 Effect of Termination. No termination pursuant to either of Sections 8.3(a)
or (b) shall relieve any of the parties (or the Permitted Transferee, if any)
for liability for breach of or default under any of their respective obligations
or restrictions under any terminated provision of this Agreement, which breach
or default arose out of events or circumstances occurring or existing prior to
the date of such termination.

9. Survival and Indemnification.

9.1 Survival. The representations, warranties, covenants and agreements
contained in this Agreement shall survive the Closing of the transactions
contemplated by this Agreement for the applicable statute of limitations.

9.2 Indemnification. The Company agrees to indemnify and hold harmless the
Investor and its Affiliates, and their respective directors, officers, trustees,
members, managers, employees, investment advisers and agents, from and against
any and all losses, claims, damages, liabilities and expenses (including without
limitation reasonable and documented attorney fees and disbursements and other
documented out-of-pocket expenses reasonably incurred in connection with
investigating, preparing or defending any action, claim or proceeding, pending
or threatened and the costs of enforcement thereof) (collectively, “Losses”) to
which such Person may become subject as a result of any breach of
representation, warranty, covenant or agreement made by or to be performed on
the part of the Company under the Transaction Documents, and will reimburse any
such Person for all such amounts as they are incurred by such Person solely to
the extent such amounts have been finally judicially determined not to have
resulted from such Person’s fraud or willful misconduct.

9.3 Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (a) give prompt written notice to the
indemnifying party of any claim with respect to which it seeks indemnification
and (b) permit such indemnifying party to assume the defense of such claim with
counsel reasonably satisfactory to the indemnified party; provided that any
person entitled to indemnification hereunder shall have the right to employ
separate counsel and to participate in the defense of such claim, but the fees
and expenses of such counsel shall be at the expense of such person unless
(i) the indemnifying party has agreed in writing to pay such fees or expenses,
(ii) the indemnifying party shall have failed to assume the defense of such
claim and employ counsel reasonably satisfactory to such person or (iii) in the
reasonable judgment of any such

 

- 22 -



--------------------------------------------------------------------------------

person, based upon written advice of its counsel, a conflict of interest exists
between such person and the indemnifying party with respect to such claims (in
which case, if the person notifies the indemnifying party in writing that such
person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such person); and provided, further, that the failure of
any indemnified party to give written notice as provided herein shall not
relieve the indemnifying party of its obligations hereunder, except to the
extent that such failure to give notice shall materially adversely affect the
indemnifying party in the defense of any such claim or litigation. It is
understood that the indemnifying party shall not, in connection with any
proceeding in the same jurisdiction, be liable for fees or expenses of more than
one separate firm of attorneys at any time for all such indemnified parties. No
indemnifying party will, except with the consent of the indemnified party,
consent to entry of any judgment or enter into any settlement that does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such indemnified party of a release from all liability in respect of such
claim or litigation. No indemnified party will, except with the consent of the
indemnifying party, consent to entry of any judgment or enter into any
settlement.

10. Miscellaneous.

10.1 Successors and Assigns. This Agreement may not be assigned by a party
hereto without the prior written consent of the other party, provided, however,
that the Investor may assign its rights and delegate its duties hereunder in
whole or in part to an Affiliate or to a third party acquiring some or all of
its Shares in a transaction complying with applicable securities laws without
the prior written consent of the Company, provided such assignee agrees in
writing to be bound by the provisions hereof that apply to Investor. The
provisions of this Agreement shall inure to the benefit of and be binding upon
the respective permitted successors and assigns of the parties. Without limiting
the generality of the foregoing, in the event that the Company is a party to a
merger, consolidation, share exchange or similar business combination
transaction in which the Common Stock is converted into the equity securities of
another Person, from and after the effective time of such transaction, such
Person shall, by virtue of such transaction, be deemed to have assumed the
obligations of the Company hereunder, the term “Company” shall be deemed to
refer to such Person and the term “Shares” shall be deemed to refer to the
securities received by the Investor in connection with such transaction. Nothing
in this Agreement, express or implied, is intended to confer upon any party
other than the parties hereto or their respective permitted successors and
assigns any rights, remedies, obligations, or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.

10.2 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Counterparts may be delivered via
facsimile, electronic mail (including pdf or any electronic signatures complying
with the U.S. federal ESIGN Act of 2000, e.g., www.docusign.com) or other
transmission method and any counterpart so delivered shall be deemed to have
been duly and validly delivered and be valid and effective for all purposes.

10.3 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

10.4 Notices. Unless otherwise provided, any notice required or permitted under
this Agreement shall be given in writing and shall be deemed effectively given
as hereinafter described (a) if given by personal delivery, then such notice
shall be deemed given upon such delivery, (b) if given by facsimile or e-mail,
then such notice shall be deemed given upon receipt of confirmation of complete
facsimile transmittal or confirmation of receipt of an e-mail transmission,
(c) if given by mail, then such notice shall be deemed given upon the earlier of
(i) receipt of such notice by the recipient or (ii) three days after such notice
is deposited in first class mail, postage prepaid, and (d) if given by an
internationally recognized overnight air courier, then such notice shall be
deemed given one Business Day after delivery to such carrier. All notices shall
be addressed to the party to be notified at the address as follows, or at such
other address as such party may designate by ten days’ advance written notice to
the other party:

 

- 23 -



--------------------------------------------------------------------------------

If to the Company:

Translate Bio, Inc.

29 Hartwell Avenue

Lexington, Massachusetts 02421

Attention: Paul Burgess, Chief Operating Officer and Chief Legal Officer

Email: pburgess@translate.bio

With a copy (which shall not constitute notice) to:

Wilmer Cutler Pickering Hale and Dorr LLP

60 State Street

Boston, Massachusetts 02109

Attention: Susan W. Murley and Cynthia T. Mazareas

Fax: (617) 526-5000

Email: susan.murley@wilmerhale.com;

cynthia.mazareas@wilmerhale.com

If to the Investor:

Sanofi

c/o 54 rue la Boétie

75008, Paris

France

Attention: Head of Legal

Email: Global_Generalcounsel@sanofi.com

With a copy (which shall not constitute notice) to:

Covington & Burling LLP

Salesforce Tower, 415 Mission Street, Suite 5400

San Francisco, CA 94105-2533

Attention: Ingrid Rechtin

Fax: 415-955-6580

Email: irechtin@cov.com

10.5 Expenses. The parties hereto shall pay their own costs and expenses in
connection herewith regardless of whether the transactions contemplated hereby
are consummated; it being understood that each of the Company and the Investor
has relied on the advice of its own respective counsel.

10.6 Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Investor.

10.7 Publicity. Each Party will have the right to issue press releases and
disclosures in regards to the terms of the Transaction Documents only with the
prior approval of the other Party; which consent shall not unreasonably withheld
or delayed; provided, however, that any disclosure which is required by
applicable Law or the rules of the SEC or any securities exchange, as reasonably
advised by the disclosing Party’s counsel, may be made without the prior consent
of the other Party, along with a press release commensurate in scope with such
disclosure, although such other Party shall be given prompt notice of any such
legally required disclosure and the disclosing Party shall, to the extent
feasible, provide such other Party an opportunity to comment on the proposed
disclosure.

10.8 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability

 

- 24 -



--------------------------------------------------------------------------------

without invalidating the remaining provisions hereof but shall be interpreted as
if it were written so as to be enforceable to the maximum extent permitted by
applicable law, and any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction. To the extent permitted by applicable law, the parties hereby
waive any provision of law which renders any provision hereof prohibited or
unenforceable in any respect.

10.9 Entire Agreement. This Agreement, including the signature pages, Exhibits,
and the other Transaction Documents constitute the entire agreement among the
parties hereof with respect to the subject matter hereof and thereof and
supersede all prior agreements and understandings, both oral and written,
between the parties with respect to the subject matter hereof and thereof.

10.10 Further Assurances. The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.

10.11 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York. Service of process in
connection with any such suit, action or proceeding may be served on each party
hereto anywhere in the world by the same methods as are specified for the giving
of notices under this Agreement.

[remainder of page intentionally left blank]

 

-25-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

COMPANY:     TRANSLATE BIO, INC.     By:  

/s/ Ronald C. Renaud, Jr.

      Name:   Ronald C. Renaud, Jr       Title:   Chief Executive Officer

 

-26-



--------------------------------------------------------------------------------

INVESTOR:     SANOFI     By:  

/s/ Karen Linehan

      Name:   Karen Linehan       Title:   Executive Vice President, Legal
Affairs

 

-27-



--------------------------------------------------------------------------------

Investor Information

Entity Name:

Contact Person:

Address:

City:

State:

Zip Code:

Telephone:

Facsimile:

Email:

Tax ID #:

Name in which Shares should be issued:

 

-28-



--------------------------------------------------------------------------------

EXHIBIT A

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of                 , by and between Translate Bio, Inc., a Delaware
corporation (the “Company”), and the “Investor” named in that certain Securities
Purchase Agreement by and between the Company and the Investor, dated as of
June 22, 2020 (the “Purchase Agreement”). Capitalized terms used herein have the
respective meanings ascribed thereto in the Purchase Agreement unless otherwise
defined herein.

The parties hereby agree as follows:

1. Definitions. As used in this Agreement, the following terms shall have the
following meanings:

(a) “Agreement” has the meaning set forth in the first paragraph.

(b) “Allowed Delay” has the meaning set forth in Section 2(c)(ii).

(c) “Availability Date” has the meaning set forth in Section 3(i).

(d) “Blackout Period” has the meaning set forth in Section 2(d)(ii).

(e) “Company” has the meaning set forth in the first paragraph.

(f) “Cut Back Shares” has the meaning set forth in Section 2(e).

(g) “Effectiveness Liquidated Damages” has the meaning set forth in
Section 2(d)(ii).

(h) “Effectiveness Period” has the meaning set forth in Section 3(a).

(i) “Filing Deadline” has the meaning set forth in Section 2(a).

(j) “Inspectors” has the meaning set forth in Section 4.

(k) “Investor” means the Investor identified in the Purchase Agreement and any
Affiliate or permitted transferee of the Investor who is a subsequent holder of
Registrable Securities.

(l) “Liquidated Damages” has the meaning set forth in Section 2(d)(ii).

(m) “Maintenance Failure” has the meaning set forth in Section 2(d)(ii).

(n) “Prospectus” means (a) the prospectus included in any Registration
Statement, as amended or supplemented by any prospectus supplement, with respect
to the terms of the offering of any portion of the Registrable Securities
covered by such Registration Statement and by all other amendments and
supplements to the prospectus, including post-effective amendments and all
material incorporated by reference in such prospectus, and (b) any “free writing
prospectus” as defined in Rule 405 under the 1933 Act.

 

A-1



--------------------------------------------------------------------------------

(o) “Purchase Agreement” has the meaning set forth in the first paragraph.

(p) “Records” has the meaning set forth in Section 4.

(q) “Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the 1933 Act, and the declaration or ordering of effectiveness of such
Registration Statement or document.

(r) “Registrable Securities” means (a) the Shares and (b) any other securities
issued or issuable with respect to or in exchange for Shares, whether by merger,
charter amendment or otherwise; provided, that a security shall cease to be a
Registrable Security upon (i) sale pursuant to a Registration Statement or Rule
144 under the 1933 Act, or (ii) such security becoming eligible for sale without
restriction by the Investor pursuant to Rule 144, including without any manner
of sale or volume limitations, and without the requirement to be in compliance
with Rule 144(c)(1) (or any successor thereto) promulgated under the 1933 Act.

(s) “Registration Liquidated Damages” has the meaning set forth in
Section 2(d)(i).

(t) “Registration Statement” means any registration statement of the Company
under the 1933 Act that covers the resale of any of the Registrable Securities
pursuant to the provisions of this Agreement, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits and
all material incorporated by reference in such Registration Statement.

(u) “Restriction Termination Date” has the meaning set forth in Section 2(e).

(v) “SEC” means the U.S. Securities and Exchange Commission.

(w) “SEC Restrictions” has the meaning set forth in Section 2(e).

(x) “Shelf Registration Statement” has the meaning set forth in Section 2(a).

2. Registration.

(a) Registration Statements. Promptly following the Closing Date but no later
than thirty (30) days after the Closing Date (the “Filing Deadline”), the
Company shall prepare and file with the SEC one Registration Statement on Form
S-3 (a “Shelf Registration Statement”) covering the resale of all of the
Registrable Securities. In the event that Form S-3 is unavailable for such a
registration, the Company shall use such other form as is available for such a
registration and reasonably acceptable to the Investor. Subject to any SEC
comments, such Registration Statement shall include the plan of distribution
attached hereto as Exhibit A; provided, however, that the Investor shall not be
named as an “underwriter” in such Registration Statement. Such Registration
Statement also shall cover, to the extent allowable under the 1933 Act and the
rules

 

-2-



--------------------------------------------------------------------------------

promulgated thereunder (including Rule 416), such indeterminate number of
additional shares of Common Stock resulting from stock splits, stock dividends
or similar transactions with respect to the Registrable Securities. Such
Registration Statement shall not include any shares of Common Stock or other
securities for the account of any other holder without the prior written consent
of the Investor. Such Registration Statement (and each amendment or supplement
thereto, and each request for acceleration of effectiveness thereof) shall be
provided in accordance with Section 3(c) to the Investor prior to its filing or
other submission.

(b) Expenses. The Company will pay all expenses associated with each
Registration Statement, including filing and printing fees, the Company’s
counsel and accounting fees and expenses, costs associated with clearing the
Registrable Securities for sale under applicable state securities laws and
listing fees, but excluding discounts, commissions, fees of underwriters,
selling brokers, dealer managers or similar securities industry professionals
with respect to the Registrable Securities being sold.

(c) Effectiveness.

(i) The Company shall use commercially reasonable efforts to have each
Registration Statement become or be declared effective as soon as practicable.
By 5:30 p.m. (Eastern time) on the second Business Day following the date on
which the Registration Statement becomes or is declared effective by the SEC,
the Company shall file with the SEC, in accordance with Rule 424 under the 1933
Act, the final prospectus to be used in connection with sales pursuant to such
Registration Statement. The Company shall notify the Investor by facsimile or
e-mail as promptly as practicable, and in any event, within twenty-four
(24) hours, after any Registration Statement is declared effective and shall
simultaneously provide the Investor with copies of any related Prospectus to be
used in connection with the sale or other disposition of the securities covered
thereby.

(ii) For not more than thirty (30) consecutive days or for a total of not more
than sixty (60) days in any twelve (12) month period, the Company may suspend
the use of any Prospectus included in any Registration Statement contemplated by
this Section in the event that the Company determines in good faith that such
suspension is necessary to (A) delay the disclosure of material nonpublic
information concerning the Company, the disclosure of which at the time is not,
in the good faith opinion of the Company, in the best interests of the Company
or (B) amend or supplement the affected Registration Statement or the related
Prospectus so that such Registration Statement or Prospectus shall not include
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein, in the case of
the Prospectus in light of the circumstances under which they were made, not
misleading (an “Allowed Delay”); provided, that the Company shall promptly
(a) notify the Investor in writing of the commencement of an Allowed Delay, but
shall not (without the prior written consent of the Investor) disclose to the
Investor any material nonpublic information giving rise to an Allowed Delay,
(b) advise the Investor in writing to cease all sales under such Registration
Statement until the end of the Allowed Delay and (c) use commercially reasonable
efforts to terminate an Allowed Delay as promptly as practicable.

 

-3-



--------------------------------------------------------------------------------

(d) Effect of Failure to File and Obtain and Maintain Effectiveness of
Registration Statement.

(i) If a Registration Statement covering the Registrable Securities is not filed
with the SEC on or prior to the Filing Deadline, the Company will make pro rata
payments to the Investor, as liquidated damages and not as a penalty (the
“Registration Liquidated Damages”), in an amount equal to one percent (1%) of
the aggregate amount invested by the Investor for the initial day of failure to
file such Registration Statement by the Filing Deadline and for each subsequent
30-day period (pro rata for any portion thereof) thereafter for which no such
Registration Statement is filed with respect to the Registrable Securities. Such
payments shall be made to the Investor in cash no later than ten (10) Business
Days after the end of the date of the initial failure to file such Registration
Statement by the Filing Deadline and each subsequent 30-day period, as
applicable. Interest shall accrue at the rate of one percent (1%) per month on
any such liquidated damages payments that shall not be paid by the applicable
payment date until such amount is paid in full.

(ii) If the Company is eligible at time of filing of the Registration Statement,
the Registration Statement shall become automatically effective upon filing.
Otherwise, if (A) a Registration Statement covering the Registrable Securities
is not declared effective by the SEC prior to the earlier of (i) five (5)
Business Days after the SEC informs the Company that no review of such
Registration Statement will be made or that the SEC has no further comments on
such Registration Statement or (ii) the 90th day after the Closing Date, or
(B) after a Registration Statement has been declared effective by the SEC, sales
cannot be made pursuant to such Registration Statement for any reason
(including, without limitation, by reason of a stop order or the Company’s
failure to update such Registration Statement), but excluding any Allowed Delay
or the inability of the Investor to sell the Registrable Securities covered
thereby due to market conditions or (C) after the date six months following the
Closing Date, and only in the event a Registration Statement is not effective or
available to sell all Registrable Securities, the Company fails to file with the
SEC any required reports under Section 13 or 15(d) of the 1934 Act such that it
is not in compliance with Rule 144(c)(1), as a result of which the Investor
(assuming the Investor is not an affiliate of the Company) is unable to sell
Registrable Securities without restriction under Rule 144 (or any successor
thereto) promulgated under the 1933 Act (each of (A), (B) and (C), a
“Maintenance Failure”), then the Company will make pro rata payments to the
Investor, as liquidated damages and not as a penalty (the “Effectiveness
Liquidated Damages” and together with the Registration Liquidated Damages, the
(“Liquidated Damages”), in an amount equal to one percent (1%) of the aggregate
amount invested by the Investor for the Registrable Securities then held by the
Investor for the initial day of a Maintenance Failure and for each 30-day period
(pro rata for any portion thereof) thereafter until the Maintenance Failure is
cured (each, a “Blackout Period”). The Effectiveness Liquidated Damages shall be
paid monthly within ten (10) Business Days of the end of the date of such
Maintenance Failure and each subsequent 30-day period, as applicable. Such
payments shall be made to the Investor in cash. Interest shall accrue at the
rate of one percent (1%) per month on any such liquidated damages payments that
shall not be paid by the applicable payment date until such amount is paid in
full.

 

-4-



--------------------------------------------------------------------------------

(iii) The parties agree that (1) notwithstanding anything to the contrary herein
or in the Purchase Agreement, no Liquidated Damages shall be payable with
respect to any period after the expiration of the Effectiveness Period (as
defined below) (it being understood that this sentence shall not relieve the
Company of any Liquidated Damages accruing prior to the expiration of the
Effectiveness Period), and in no event shall the aggregate amount of Liquidated
Damages payable to the Investor exceed, in the aggregate, six percent (6%) of
the aggregate purchase price paid by the Investor pursuant to the Purchase
Agreement and (2) except with respect to (A) the initial day of failure to file
a Registration Statement by the Filing Deadline and (B) the initial day of any
Maintenance Failure, in no event shall the Company be liable in any thirty
(30) day period for Liquidated Damages under this Agreement in excess of one
percent (1%) of the aggregate purchase price paid by the Investor pursuant to
the Purchase Agreement.

(iv) For the avoidance of doubt, the Liquidated Damages described in this
Section 2(d) shall not otherwise limit or affect any other remedies at law or in
equity available to the Investor with respect to any breach of the Company’s
obligations under this Agreement or the Purchase Agreement.

(e) Rule 415; Cutback. If at any time the SEC takes the position that the
offering of some or all of the Registrable Securities in a Registration
Statement is not eligible to be made on a delayed or continuous basis under the
provisions of Rule 415 under the 1933 Act or requires the Investor to be named
as an “underwriter,” the Company shall use commercially reasonable efforts to
advocate before the SEC its reasonable position that the offering contemplated
by such Registration Statement is a valid secondary offering and not an offering
“by or on behalf of the issuer” as defined in Rule 415 and the Investor is not
an “underwriter.” The Investor shall have the right to select one legal counsel
to review and oversee any registration or matters pursuant to this Section 2(e),
including participation in any meetings or discussions with the SEC regarding
the SEC’s position and to comment on any written submission made to the SEC with
respect thereto, which counsel shall be designated by the holders of a majority
of the Registrable Securities. In the event that, despite the Company’s
commercially reasonable efforts and compliance with the terms of this
Section 2(e), the SEC does not alter its position, the Company shall (i) remove
from such Registration Statement such portion of the Registrable Securities (the
“Cut Back Shares”) and/or (ii) agree to such restrictions and limitations on the
registration and resale of the Registrable Securities as the SEC may require to
assure the Company’s compliance with the requirements of Rule 415 (collectively,
the “SEC Restrictions”); provided, however, that the Company shall not agree to
name the Investor as an “underwriter” in such Registration Statement without the
prior written consent of the Investor. No liquidated damages shall accrue as to
any Cut Back Shares until such date as the Company is able to effect the
registration of such Cut Back Shares in accordance with any SEC Restrictions
applicable to such Cut Back Shares (such date, the “Restriction Termination
Date”). From and after the Restriction Termination Date applicable to any Cut
Back Shares, all of the provisions of this Section 2 (including the Company’s
obligations with respect to the filing of a Registration Statement and its
obligations to use commercially reasonable efforts to have such Registration
Statement declared effective within the time periods set forth herein and the
liquidated damages provisions relating thereto) shall again be applicable to
such Cut Back Shares; provided, however, that (i) the Filing Deadline and/or the
Qualification Deadline, as applicable, for such Registration Statement including
such Cut Back Shares shall be ten (10) Business Days after such Restriction
Termination Date, and (ii) the date by which the Company is required to obtain
effectiveness with respect to such Cut Back Shares under Section 2(c) shall be
the 90th day immediately after the Restriction Termination Date.

 

-5-



--------------------------------------------------------------------------------

3. Company Obligations. The Company will use commercially reasonable efforts to
effect the registration of the Registrable Securities in accordance with the
terms hereof, and pursuant thereto the Company will, as expeditiously as
possible:

(a) use commercially reasonable efforts to cause such Registration Statement to
become effective and to remain continuously effective for a period that will
terminate upon the earlier of (i) the date on which all Registrable Securities
covered by such Registration Statement, as amended from time to time, have been
sold, and (ii) the date on which all Shares cease to be Registrable Securities
(the “Effectiveness Period”) and advise the Investor promptly in writing when
the Effectiveness Period has expired;

(b) prepare and file with the SEC such amendments and post-effective amendments
to such Registration Statement and the related Prospectus as may be necessary to
keep such Registration Statement effective for the Effectiveness Period and to
comply with the provisions of the 1933 Act and the 1934 Act with respect to the
distribution of all of the Registrable Securities covered thereby;

(c) provide copies to and permit the Investor to review each Registration
Statement and all amendments and supplements thereto no fewer than two (2) days
prior to their filing with the SEC and to furnish reasonable comments thereon;

(d) furnish to the Investor (i) promptly after the same is prepared and filed
with the SEC, if requested by the Investor, one (1) copy of any Registration
Statement and any amendment thereto, each preliminary prospectus and Prospectus
and each amendment or supplement thereto, and each letter written by or on
behalf of the Company to the SEC or the staff of the SEC, and each item of
correspondence from the SEC or the staff of the SEC, in each case relating to
such Registration Statement (other than any portion thereof which contains
information for which the Company has sought confidential treatment), and
(ii) such number of copies of a Prospectus, including a preliminary prospectus,
and all amendments and supplements thereto and such other documents as the
Investor may reasonably request in order to facilitate the disposition of the
Registrable Securities owned by the Investor that are covered by such
Registration Statement;

(e) use commercially reasonable efforts to (i) prevent the issuance of any stop
order or other suspension of effectiveness and, (ii) if such order is issued,
obtain the withdrawal of any such order at the earliest practical moment;

(f) prior to any public offering of Registrable Securities, use commercially
reasonable efforts to register or qualify or cooperate with the Investor and its
counsel in connection with the registration or qualification of such Registrable
Securities for the offer and sale under the securities or blue sky laws of such
jurisdictions requested by the Investor and do any and all other commercially
reasonable acts or things necessary or advisable to enable the distribution in
such jurisdictions of the Registrable Securities covered by the Registration
Statement; provided,

 

-6-



--------------------------------------------------------------------------------

however, that the Company shall not be required in connection therewith or as a
condition thereto to (i) qualify to do business in any jurisdiction where it
would not otherwise be required to qualify but for this Section 3(f), (ii)
subject itself to general taxation in any jurisdiction where it would not
otherwise be so subject but for this Section 3(f), or (iii) file a general
consent to service of process in any such jurisdiction;

(g) use commercially reasonable efforts to cause all Registrable Securities
covered by a Registration Statement to be listed on each securities exchange,
interdealer quotation system or other market on which similar securities issued
by the Company are then listed;

(h) promptly notify the Investor, at any time prior to the end of the
Effectiveness Period, upon discovery that, or upon the happening of any event as
a result of which, the Prospectus includes an untrue statement of a material
fact or omits to state any material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing (provided that such notice shall not, without the
prior written consent of the Investor, disclose to the Investor any material
nonpublic information regarding the Company), and promptly prepare, file with
the SEC and furnish to such holder a supplement to or an amendment of such
Prospectus as may be necessary so that such Prospectus shall not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing;

(i) otherwise use commercially reasonable efforts to comply with all applicable
rules and regulations of the SEC under the 1933 Act and the 1934 Act, including,
without limitation, Rule 172 under the 1933 Act, file any final Prospectus,
including any supplement or amendment thereof, with the SEC pursuant to Rule 424
under the 1933 Act, promptly inform the Investor in writing if, at any time
during the Effectiveness Period, the Company does not satisfy the conditions
specified in Rule 172 and, as a result thereof, the Investor is required to
deliver a Prospectus in connection with any disposition of Registrable
Securities and take such other actions as may be reasonably necessary to
facilitate the registration of the Registrable Securities hereunder; and make
available to its security holders, as soon as reasonably practicable, but not
later than the Availability Date (as defined below), an earnings statement
covering a period of at least twelve (12) months, beginning after the effective
date of each Registration Statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the 1933 Act, including Rule 158 promulgated
thereunder (for the purpose of this subsection 3(i), “Availability Date” means
the 45th day following the end of the fourth fiscal quarter that includes the
effective date of such Registration Statement, except that, if such fourth
fiscal quarter is the last quarter of the Company’s fiscal year, “Availability
Date” means the 90th day after the end of such fourth fiscal quarter);

(j) if requested by the Investor, the Company shall (i) as soon as practicable,
incorporate in a prospectus supplement or post-effective amendment such
information as the Investor reasonably requests to be included therein relating
to the sale and distribution of Registrable Securities, including, without
limitation, information with respect to the number of Registrable Securities
being offered or sold, the purchase price being paid therefor and any other
terms of the offering of the Registrable Securities to be sold in such offering;
(ii) as soon as practicable, make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment; and
(iii) as soon as practicable, supplement or make amendments to any Registration
Statement if reasonably requested by the Investor;

 

-7-



--------------------------------------------------------------------------------

(k) within two (2) Business Days after a Registration Statement which covers
Registrable Securities is ordered effective by the SEC, the Company shall
deliver to the transfer agent for such Registrable Securities (with copies to
the Investor) confirmation that such Registration Statement has been declared
effective by the SEC; and

(l) with a view to making available to the Investor the benefits of Rule 144 (or
its successor rule) and any other rule or regulation of the SEC that may at any
time permit the Investor to sell shares of Common Stock to the public without
registration, the Company covenants and agrees to: (i) make and keep adequate
current public information available, as those terms are understood and defined
in Rule 144, until the earlier of (A) six months after such date as all of the
Registrable Securities may be sold without restriction by the holders thereof
pursuant to Rule 144 or any other rule of similar effect or (B) such date as all
of the Registrable Securities shall have been resold; (ii) file with the SEC in
a timely manner all reports and other documents required of the Company under
the 1934 Act; and (iii) furnish to the Investor upon request, as long as the
Investor owns any Registrable Securities, (A) a written statement by the Company
that it has complied with the reporting requirements of the 1934 Act, (B) a copy
of the Company’s most recent Annual Report on Form 10-K or Quarterly Report on
Form 10-Q, and (C) such other information as may be reasonably requested in
order to avail the Investor of any rule or regulation of the SEC that permits
the selling of any such Registrable Securities without registration.

4. Due Diligence Review; Information. The Company shall, upon reasonable prior
notice, make available, during normal business hours, for inspection and review
by the Investor, and advisors to and representatives of the Investor (who may or
may not be affiliated with the Investor and who are reasonably acceptable to the
Company) (collectively, the “Inspectors”), all pertinent financial and other
records, and all other corporate documents and properties of the Company
(collectively, the “Records”), as may be reasonably necessary for the purpose of
such review, and cause the Company’s officers, directors and employees, within a
reasonable time period, to supply all such information reasonably requested by
the Inspectors (including, without limitation, in response to all questions and
other inquiries reasonably made or submitted by any of them), prior to and from
time to time after the filing and effectiveness of such Registration Statement
for the sole purpose of enabling the Investor and its accountants and attorneys
to conduct initial and ongoing due diligence with respect to the Company and the
accuracy of such Registration Statement; provided, however, that each Inspector
shall have agreed in writing to hold in strict confidence and to not make any
disclosure (except to the Investor) or use of any Record or other information
which the Company determines in good faith to be confidential, and of which
determination the Inspectors are so notified, unless (a) the disclosure of such
Records is necessary to avoid or correct a misstatement or omission in any
Registration Statement or is otherwise required under the 1933 Act, (b) the
release of such Records is ordered pursuant to a final, non-appealable subpoena
or order from a court or government body of competent jurisdiction, or (c) the
information in such Records has been made generally available to the public
other than by disclosure in violation of this Section 4 or any other Transaction
Document.

 

-8-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Company shall not disclose material nonpublic
information to the Investor, or to advisors to or representatives of the
Investor, unless prior to disclosure of such information the Company identifies
such information as being material nonpublic information and provides the
Investor, such advisors and such representatives with the opportunity to accept
or refuse to accept such material nonpublic information for review and the
Investor enters into an appropriate confidentiality and non-use agreement with
the Company with respect thereto.

5. Obligations of the Investor.

(a) The Investor shall furnish in writing to the Company such information
regarding itself, the Registrable Securities held by it and the intended method
of disposition of the Registrable Securities held by it, as shall be reasonably
required to effect the registration of such Registrable Securities, and shall
execute such documents in connection with such registration as the Company may
reasonably request. At least five (5) Business Days prior to the first
anticipated filing date of any Registration Statement, the Company shall notify
the Investor of the information the Company requires from the Investor. The
Investor shall provide such information to the Company at least two (2) Business
Days prior to the first anticipated filing date of such Registration Statement.

(b) The Investor, by its acceptance of the Registrable Securities, agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of a Registration Statement hereunder.

(c) The Investor agrees that, upon receipt of any notice from the Company of
either (i) the commencement of an Allowed Delay pursuant to Section 2(c)(ii) or
(ii) the happening of an event pursuant to Section 3(h) hereof, the Investor
will immediately discontinue disposition of Registrable Securities pursuant to
any Registration Statement covering such Registrable Securities, until the
Investor is advised by the Company that such dispositions may again be made.

(d) The Investor covenants and agrees that it will comply with the prospectus
delivery requirements of the 1933 Act as applicable to it or an exemption
therefrom in connection with sales of Registrable Securities pursuant to any
Registration Statement.

6. Indemnification.

(a) Indemnification by the Company. The Company will indemnify and hold harmless
the Investor and its officers, directors, partners, members, employees,
investment advisers and agents, and each other person, if any, who controls the
Investor within the meaning of the 1933 Act, against any losses, claims, damages
or liabilities, joint or several, to which they may become subject under the
1933 Act or otherwise, insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon (i) any untrue
statement or alleged untrue statement or omission or alleged omission of any
material fact contained in any Registration Statement, any preliminary
Prospectus or final Prospectus, or any amendment or supplement thereof or
(ii) any violation by the Company or its agents of any rule or regulation
promulgated under the 1933 Act or 1934 Act applicable to the Company or its
agents and relating

 

-9-



--------------------------------------------------------------------------------

to action or inaction required of the Company in connection with such
registration, and will reimburse the Investor, and each such officer, director,
partner, member, employee, investment adviser, agent and each such controlling
person for any legal or other documented, out-of-pocket expenses reasonably
incurred by them in connection with investigating or defending any such loss,
claim, damage or liability (or action in respect thereof); provided, however,
that the Company will not be liable in any such case if and to the extent that
any such loss, claim, damage or liability arises out of or is based upon (i) an
untrue statement or alleged untrue statement or omission or alleged omission so
made in conformity with information furnished by the Investor or any such
controlling person in writing specifically for use in such Registration
Statement or Prospectus, (ii) the use by the Investor of an outdated or
defective Prospectus after the Company has notified the Investor in writing that
such Prospectus is outdated or defective; (iii) the Investor’s failure to send
or give a copy of the Prospectus or supplement (as then amended or
supplemented), if required (and not exempted) to the Persons asserting an untrue
statement or omission or alleged untrue statement or omission at or prior to the
written confirmation of the sale of Registrable Securities; or (iv) the
Investor’s bad faith, gross negligence, recklessness, fraud or willful
misconduct.

(b) Indemnification by the Investor. The Investor agrees to indemnify and hold
harmless, to the fullest extent permitted by law, the Company, its directors,
officers, employees, stockholders and each person who controls the Company
(within the meaning of the 1933 Act) against any losses, claims, damages,
liabilities and expense (including reasonable attorney fees) resulting from any
untrue statement of a material fact or any omission of a material fact required
to be stated in any Registration Statement or Prospectus or preliminary
Prospectus or amendment or supplement thereto or necessary to make the
statements therein not misleading, to the extent, but only to the extent that
such untrue statement or omission is contained in any information furnished in
writing by the Investor to the Company specifically for inclusion in such
Registration Statement or Prospectus or amendment or supplement thereto. Except
to the extent that any such losses, claims, damages, liabilities or expenses are
finally judicially determined to have resulted from the Investor’s bad faith,
gross negligence, recklessness, fraud or willful misconduct, in no event shall
the liability of the Investor be greater in amount than the dollar amount of the
proceeds (net of all expense paid by the Investor in connection with any claim
relating to this Section 6 and the amount of any damages the Investor has
otherwise been required to pay by reason of such untrue statement or omission)
received by the Investor upon the sale of the Registrable Securities included in
such Registration Statement giving rise to such indemnification obligation.

(c) Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt written notice to the
indemnifying party of any claim with respect to which it seeks indemnification
and (ii) permit such indemnifying party to assume the defense of such claim with
counsel reasonably satisfactory to the indemnified party; provided that any
person entitled to indemnification hereunder shall have the right to employ
separate counsel and to participate in the defense of such claim, but the fees
and expenses of such counsel shall be at the expense of such person unless
(A) the indemnifying party has agreed in writing to pay such fees or expenses,
(B) the indemnifying party shall have failed to assume the defense of such claim
and employ counsel reasonably satisfactory to such person or (C) in the
reasonable judgment of any such person, based upon written advice of its
counsel, a conflict of interest exists between such person and the indemnifying
party with respect to such claims (in which case, if the person notifies the
indemnifying party in writing that such person elects to

 

-10-



--------------------------------------------------------------------------------

employ separate counsel at the expense of the indemnifying party, the
indemnifying party shall not have the right to assume the defense of such claim
on behalf of such person); and provided, further, that the failure of any
indemnified party to give written notice as provided herein shall not relieve
the indemnifying party of its obligations hereunder, except to the extent that
such failure to give notice shall materially adversely affect the indemnifying
party in the defense of any such claim or litigation. It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees or expenses of more than one separate firm of
attorneys at any time for all such indemnified parties. No indemnifying party
will, except with the consent of the indemnified party, which shall not be
unreasonably withheld or conditioned, consent to entry of any judgment or enter
into any settlement that does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such indemnified party of a release from
all liability in respect of such claim or litigation.

(d) Contribution. If for any reason the indemnification provided for in the
preceding paragraphs (a) and (b) is unavailable to an indemnified party or
insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations. No person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the 1933 Act shall be entitled to
contribution from any person not guilty of such fraudulent misrepresentation.
Except to the extent that any such losses, claims, damages or liabilities are
finally judicially determined to have resulted from a holder of Registrable
Securities’ bad faith, gross negligence, recklessness, fraud or willful
misconduct, in no event shall the contribution obligation of such holder be
greater in amount than the dollar amount of the proceeds (net of all expenses
paid by such holder in connection with any claim relating to this Section 6 and
the amount of any damages such holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission) received by it upon the sale of the Registrable Securities giving rise
to such contribution obligation.

7. Miscellaneous.

(a) Amendments and Waivers. This Agreement may be amended only by a writing
signed by the Company and the Investor. The Company may take any action herein
prohibited, or omit to perform any act herein required to be performed by it,
only if the Company shall have obtained the written consent to such amendment,
action or omission to act of the Investor.

(b) Notices. All notices and other communications provided for or permitted
hereunder shall be made as set forth in Section 10.4 of the Purchase Agreement.

(c) Assignments and Transfers by Investor. The provisions of this Agreement
shall be binding upon and inure to the benefit of the Investor and their
respective successors and assigns. The Investor may transfer or assign, in whole
or from time to time in part, to one or more persons its rights hereunder in
connection with the transfer of Registrable Securities by the Investor to such
person, provided that the Investor complies with all laws applicable thereto,
and the provisions of the Purchase Agreement, and provides written notice of
assignment to the Company promptly after such assignment is effected, and such
person agrees in writing to be bound by all of the provisions contained herein.

 

-11-



--------------------------------------------------------------------------------

(d) Assignments and Transfers by the Company. This Agreement may not be assigned
by the Company (whether by operation of law or otherwise) without the prior
written consent of the Investor, provided, however, that in the event that the
Company is a party to a merger, consolidation, share exchange or similar
business combination transaction in which the Common Stock is converted into the
equity securities of another Person, from and after the effective time of such
transaction, such Person shall, by virtue of such transaction, be deemed to have
assumed the obligations of the Company hereunder, the term “Company” shall be
deemed to refer to such Person and the term “Registrable Securities” shall be
deemed to include the securities received by the Investor in connection with
such transaction unless such securities are otherwise freely tradable by the
Investor after giving effect to such transaction.

(e) Benefits of the Agreement. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective permitted successors
and assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

(f) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Counterparts may be delivered via
facsimile, electronic mail (including pdf or any electronic signatures complying
with the U.S. federal ESIGN Act of 2000, e.g., www.docusign.com) or other
transmission method and any counterpart so delivered shall be deemed to have
been duly and validly delivered and be valid and effective for all purposes.

(g) Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

(h) Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provisions hereof prohibited or unenforceable in any respect.

(i) Further Assurances. The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.

 

-12-



--------------------------------------------------------------------------------

(j) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

(k) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York. Service of process in
connection with any such suit, action or proceeding may be served on each party
hereto anywhere in the world by the same methods as are specified for the giving
of notices under this Agreement.

(l) Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.

[remainder of page intentionally left blank]

 

-13-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

COMPANY:    

TRANSLATE BIO, INC.

    By:  

 

    Name:   Ronald Renaud     Title:   President and CEO



--------------------------------------------------------------------------------

INVESTOR:    

SANOFI

    By:  

 

    Name:       Title:  



--------------------------------------------------------------------------------

Exhibit A

Plan of Distribution

The selling stockholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of common stock or
interests in shares of common stock received after the date of this prospectus
from a selling stockholder as a gift, pledge, partnership distribution or other
transfer, may, from time to time, sell, transfer or otherwise dispose of any or
all of their shares of common stock or interests in shares of common stock on
any stock exchange, market or trading facility on which the shares are traded or
in private transactions. These dispositions may be at fixed prices, at
prevailing market prices at the time of sale, at prices related to the
prevailing market price, at varying prices determined at the time of sale, or at
negotiated prices.

The selling stockholders may use any one or more of the following methods when
disposing of shares or interests therein:

 

  •  

ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

  •  

block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;

 

  •  

purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

  •  

an exchange distribution in accordance with the rules of the applicable
exchange;

 

  •  

privately negotiated transactions;

 

  •  

short sales effected after the date the registration statement of which this
prospectus is a part is declared effective by the SEC;

 

  •  

through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

 

  •  

broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

 

  •  

a combination of any such methods of sale; and

 

  •  

any other method permitted by applicable law.

The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus under Rule 424(b)(3)
or other applicable provision of the Securities Act of 1933, as amended



--------------------------------------------------------------------------------

(the “Securities Act”), amending the list of selling stockholders to include the
pledgee, transferee or other successors in interest as selling stockholders
under this prospectus. The selling stockholders also may transfer the shares of
common stock in other circumstances, in which case the transferees, pledgees or
other successors in interest will be the selling beneficial owners for purposes
of this prospectus.

In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities. The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents. We will not receive any of the proceeds from this offering. Upon
any exercise of the warrants by payment of cash, however, we will receive the
exercise price of the warrants.

The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act of 1933,
provided that they meet the criteria and conform to the requirements of that
rule.

The selling stockholders and any underwriters, broker-dealers or agents that
participate in the sale of the common stock or interests therein may be
“underwriters” within the meaning of Section 2(11) of the Securities Act. Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities Act.
Selling stockholders who are “underwriters” within the meaning of Section 2(11)
of the Securities Act will be subject to the prospectus delivery requirements of
the Securities Act.

To the extent required, the shares of our common stock to be sold, the names of
the selling stockholders, the respective purchase prices and public offering
prices, the names of any agents, dealer or underwriter, and any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.

In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers. In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.

 

-2-



--------------------------------------------------------------------------------

We have advised the selling stockholders that the anti-manipulation rules of
Regulation M under the Securities Exchange Act of 1934, as amended, may apply to
sales of shares in the market and to the activities of the selling stockholders
and their affiliates. In addition, to the extent applicable, we will make copies
of this prospectus (as it may be supplemented or amended from time to time)
available to the selling stockholders for the purpose of satisfying the
prospectus delivery requirements of the Securities Act. The selling stockholders
may indemnify any broker-dealer that participates in transactions involving the
sale of the shares against certain liabilities, including liabilities arising
under the Securities Act.

We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.

We have agreed with the selling stockholders to use commercially reasonable
efforts to cause the registration statement of which this prospectus constitutes
a part effective and to remain continuously effective until the earlier of
(1) such time as all of the shares covered by this prospectus have been disposed
of pursuant to and in accordance with such registration statement or (2) the
date on which all of the shares may be sold without restriction pursuant to Rule
144 of the Securities Act.

 

-3-